 TEAMSTERS, LOCAL UNION NO. 631, ETC.67Teamsters,Chauffeurs,Warehousemen&Helpers Local UnionNo. 631,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandReynolds Electricaland Engineering Co., Inc.Teamsters,Chauffeurs,Warehousemen&Helpers Local UnionNo. 631, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandHill & Hill TruckLine, Inc.andReynolds Electrical and Engineering Co., Inc.;Nevada Chapter,Associated General Contractors of America,Inc.;Las Vegas Builders' Exchange;and Southern NevadaHome Builders Association,Inc.,Parties to the Contract.Cases Nos. 20-CC-4137 w?,20-CE-30. July 30, 1965DECISION AND ORDEROn February 25, 1965, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision; the General Counsel filed cross-exceptions, a support-ing brief, and an answering brief ; and the Charging Party filed ananswering brief to Respondent's exceptions and an answering brief tothe General Counsel's cross-exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, the excep-tions, cross-exceptions, and all briefs, and hereby adopts the findings,'1We correct certain mistatements of fact which do not affect the Trial Examiner's ulti-mate conclusions or our ownOn page 80, line 35,of the Trial Examiner'sDecision, wedelete the date "October 30, 1963," and substitute therefor"November 20, 1963."Con-trary to the Trial Examiner's statement,page 97, lines 38 and 39,of the Trial Examiner'sDecision, the record indicates that some drivers continued to pay dues after joining theUnion.On page 98, line 2,of the Trial Examiner'sDecision,we delete the date"January 20."On page 81,line 30, of the Trial Examiner's Decision, we delete thephrase "only 16" and substitute therefor"some 18" and we delete the number "16" inthe next sentence.154 NLRB No. 6. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusions,' and recommendations of the Trial Examiner to the extentconsistent herewith.1.THE SECTION s (b) (4) (1)AND (ii)(B) VIOLATIONSThe Charging Party in Case No.20-CC-437, hereinafter referred toas Reynolds,is a member of the Nevada Chapter,AssociatedGeneralContractors of America,Inc. (AGC),and the LasVegasBuilders'Exchange,and throughsuch memberships is a party to their collective-bargainingagreement with Respondent(hereinafter referred to as theAGC agreement).Pursuant to the AGC agreement,Respondentrepresents warehousemen,clerks,and other employeesat buildingsand yards used by Reynolds at the Atomic Energy Conunission'sNevada Test Site at Mercury, Nevada.Respondent and certain localfreight carriers in Las Vegas,Nevada, are also parties to theWesternStatesArea Master Freight Agreement.It does not appear thatReynolds is signatory to the latter contract.The Trial Examiner found,and we agree,that Respondent,throughinducement and other acts by its agents at. theNevadaTest Site, soughtto force or require Reynolds to cease doing business with certainvendors or trucking companies employing nonunion drivers who weremaking deliveries to Reynolds at that site, including,inter alia,deliv-eries from outside the State of Nevada.The Trial Examiner furtherfound, and we agree, that by these and certain other acts Respondentviolated Section 8 (b) (4) (i)and (ii) (B) of the Act.In its exceptions Respondent, relying onMeatand highway Drivers,Dockmen,Helpers and Miscellaneous Truck Terminal Employees,Local Union No. 710,Intl.Brotherhood of Teamsters,Chauffeurs,TVarehousegnen and Helpersof America (WilsoncCCo.) v. N.L.I?.B.,335 F. 2d 709(C.A.D.C.)[hereinafter calledLocal 710],contends thatits actionsdid notviolate Section 8(b) (4) (B)because, so it asserts,they constituted lawful primary activity.Specifically,Respondentargues that it was seeking to protect local delivery jobs, fairly claima-ble within its overall territorial jurisdiction-and particularly in unitsit represents under the Western States Agreement at Las Vegas-fromencroachment by truckers making deliveries from directly out of State.We reject this contention.Respondent's reliance onLocal 710,supra,ismisplaced.By arguing that its agents'actions at the Reyn-olds' site had the purpose of safeguarding work opportunities inotherunits it represents elsewhere in its territorial jurisdiction,Respondent in effect concedes that these activities were undertaken, notto advance the interests of the Reynolds employees it represents, but2The Trial Examiner concluded,and we agree,that the evidence does not supportRespondent's defense that its agents sought only to enforce rates the Davis-Bacon Actprovides for the work of making deliveries to the Nevada Test SiteAccordingly, we findIt unnecessary to pass upon and do not adopt the Trial Examiner's further conclusionthat the Davis-Bacon Act does not apply to such work. TEAMSTERS, LOCAL UNION NO. 631, ETC.69rather with the objective of protecting the work of itsmembersgenerally.The court inLocal 710itself labeled such an objective assecondary, and therefore unlawful(supra,at 716).And, even ifRespondent were entitled to preserve or increase work assignments inthose other units, questions we are not here called upon to decide, thiswould be not justification for its unlawful secondary action to obtainsuch assignment.3H. TILE SECTION 8 (e) VIOLATIONCertain provisions of the AGC contract (denominated as article I,sections D, E, and F) were relied on by Respondent's agents to justifytheir efforts to require that trucks making deliveries to Reynolds at theNevada Test Site be driven by union drivers.4 Respondent contendedthat these provisions are outside the reach of Section 8(e) of the Actbecause their sole purpose was the preservation of unit work andbecause the provisions were, in any event, exempted from that sectionpursuant to the construction industry proviso of that section.The Trial Examiner found, and we agree, that both of these conten-tions lack merit. Sections D and E by their explicit terms, and sectionF implicitly,permitthe subcontracting of unit work to companiesobserving all the terms of the instant contract which includes a clauserequiring recognition of the Union.Moreover, all three sections wereso interpreted by Respondent.Contracts which permit subcontract-ing, but attempt to limit the choice of subcontractors to those whichrecognize and have collective-bargaining agreements with a union,have long been held to be violative of Section 8(e). E.g.,District No.9, International Association of Machinists, AFL-CIO (Greater St.Louis Automotive Trimmers and Upholsterers Association, Inc.),134NLRB 1354, 1358, enfd. 315 F. 2d 33 (C.A.D.C.) ;Milk Drivers and3Local 5, United Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO (Arthur Venneri Company),137 NLRB 828, 831-832.Member Fanning who dissented inVennerideems the caseinapposite.4These sections provided as followsD That if the contractors, parties hereto, shall subcontract work as definedherein, provision shall be made in such subcontract for the observance by said sub-contractor of the terms of this agreement.A sub-contractor is defined as any person,firm or corporation who agrees under contract with the General Contractor or hissubcontractor to perform on the job-site any part or portion of the work covered bythe contract, including the operation of equipment, performance of labor and thefurnishing and installation of materialsE That so far as it is within the control of the Contractor or his subcontractorallmaterials, supplies and equipment used on the job shall be transported to or fromthe site of the work by workmen covered by a collective bargaining agreement withthe signatory UnionNothing herein contained shall be construed to prohibit thenormal delivery of freight by railroadF. That the contiactors and their subcontractors shall have freedom of choicein the purchase of materials, supplies and equipment save and except that everyreasonable effort shall be made by the contractors and their subcontractors to refrainfrom the use of materials, supplies or equipment which use will tend to cause anydiscord or disturbance on the project. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDDairy Employees, Local Union No. 537 (Sealtest Foods, A Division ofNational Dairy Products Corporation),147 NLRB 230.As to Respondent's other contention that these provisions are withinSection 8(e)'s construction industry exemption, the Trial Examinerfound, and we agree, that the work of delivering materials, products,and supplies to the Nevada Test Site is not construction work to be per-formed at the construction site.Hence, contractual provisions whichseek to control the subcontracting of such work exceed the permissivelimitations of the instant exemption.International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local29.,1, (Island Dock Lumber, Inc.)145 NLRB 484, 491-492.Accord-ingly, to the extent that the foregoing provisions require, or are inter-preted by Respondent as requiring, that Reynolds may only contractsuch delivery work to firms employing Respondent's members or mem-bers of a sister local, the provisions are proscribed by Section 8 (e) ofthe Act.THE REMEDYHaving found that Respondent has engaged in activities which vio-lated Section 8(b) (4) (i) and (ii) (B) and 8(e) of the Act, we shallorder it to cease and desist therefrom, and take certain affirmativeaction to effectuate the purposes of the Act.In his brief, the General Counsel contends that a broad order is nec-essary because of Respondent's expanding pattern of conduct violativeof the secondary boycott provisions of the Act.We find merit in thiscontention and determine as appropriate an order requiring Respond-ent to cease and desist from secondary activity against Reynolds, orany other person, with the object of forcing Reynolds, or any otherperson, to cease doing business with any primary employers, not lim-ited to those vendors and carriers named in the Order, and furtherrequiring Respondent to cease and desist from secondary activityagainst R. C. Johnson, or any other person, to force or require R. C.Johnson, or any other person, to cease doing business with Reynolds,or any other person. In entering this broad order, we rely, particu-larly, on: (a) Respondent's admission that it seeks to protect itsterritorial jurisdiction from incursion by any nonunion truckers mak-ing deliveries within such jurisdiction, including deliveries from out ofState; (b) Respondent's repeated claims that its AGC contract estab-lishes its right so to do; (c) the fact that several bargaining as-sociations of employers are, signatory to that contract; and (d)Respondent's demonstrated proclivity to violate the secondary boy-cott provisions of the Act to enforce such claimed rights.''International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 294 (Island Dock Lumber, Inc), supra,at 493-494;Milk Dhivers andDairy Employees Local Union No. 584, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America(Old Dutch Farms,Inc.),146 NLRB 509,510, 517, enfd.341 F. 2d 29(C.A. 2), and cases cited therein. TEAMSTERS, LOCAL UNION NO. 631, ETC.71Upon the basis of the foregoing and the entire record in this casethe Board makes the following:CONCLUSIONS OF LAW1.Reynolds Electrical and Engineering Co., Inc., and Hill & HillTruck Line, Inc., are each engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Reynolds Electrical and Engineering Co., Inc., is engaged incommerce or in an industry affecting commerce within the meaning ofSection 8(b) (4) of the Act.63.By enforcing, giving effect to, and thereby entering into articleI, sections D, E, and F of the Labor Agreement between itself and theNevada Chapter, Associated General Contractors of America, Inc.,Las Vegas Builders' Exchange, and Southern Nevada Home BuildersAssociation, Inc.-to the extent that Respondent's interpretation andapplication of these sections have been found unlawful herein-Respondent has engaged in unfair labor practices within the meaningof Section 8(e) of the Act.4.By inducing and encouraging individuals employed by Reynoldsto engage in strikes or refusals, in the course of their employment, tohandle their employer's goods or products, or to refuse to off-load thetrucks of nonunion drivers, or to perform services, and by threatening,coercing, or restraining Reynolds, in each case with an object of forc-ing Reynolds to cease doing business with Aztec Equipment Co., J. H.Rose Trucking Lines, C & H Transportation Co., Asbury Transporta-tion Co., Rain For Rent, B. F. Walker Transportation Co., DealersTransit Co., Inc., Hycalog, Inc., Jeffries Eaves Trucking, Interna-tional Transport Co., Jim Warren Trucking, Hill & Hill Truck Line,Inc., Desert Coca Cola Bottling Co., and Byron Jackson Inc., Respond-ent has engaged in unfair labor practices within the meaning of Sec-tion 8(b) (4) (i) and (ii) (B) of the Act.I In his cross-exceptions, the General Counsel also requested that we find that R CJohnson and Associates, the other secondary employer, and each of the primary em-ployers-the vendors and carriers involved herein-are engaged in commerce within themeaning of the Act.While the record indicates that virtually all these vendors or car-riersmade deliveries to Reynolds from out of State, it is not clear that every one ofthem isengaged in commerce to a degree sufficient to satisfy our applicable jurisdictionalstandardIn any event, we find it unnecessary to make the finding requested by theGeneral Counsel.Our jurisdiction in a case of this type is clear where there is a patternof conduct involving one or more secondary employers, if the combination of the businessactivities of the primary and secondary employers is sufficient to satisfy our jurisdictionalrequirements.In the present case this combination is more than sufficient to satisfy ourstandards because the activities of Reynolds alone do soTeamsters, Chauffeurs, Ware-housemen & Helpers,Local Union No. 631, etc. (Reynolds Electrical and EngineeringCo., Inc.),150 NLRB 504;Sheet Metal Workers InternationalAssociation,Local UnionNo. 299,et al.(S.M. Kisner (deceased),et al.,d/b/a S M. Kisner and Sons),131 NLRB1196,CommissionHouse Drivers, Helpers,andEmployees Local No. 400, at at. (EuclidFoods, Incorporated,d/b/a, Bondi'sMother Hubbard Market),118 NLRB 130;MadisonBuilding if Construction Trades Council,et at(Wallace Hildebrant,et al, d/b/a H if KLathing Co.,et al.),134 NLRB 517. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By inducing and encouraging individuals employed by R. C.Johnson to engage in strikes or refusals, in the course of their employ-ment, to transport or deliver certain housing units or to perform serv-ices, and by threatening, coercing, or restraining R. C. Johnson, in eachcase with an object of forcing R. C. Johnson to cease doing businesswith Reynolds in order to force Reynolds to cease doing business withG. T. Wolfe Mobile Homes, Inc., and Morgan Drive Away, the Re-spondent has engaged in unfair labor practices within the meaning ofSection 8(b) (4) (i) and (ii) (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, Teamsters, Chauffeurs, Warehousemen & Helpers LocalUnion No. 631, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, its officers, agents, and repre-sentatives, shall :1.Cease and desist from :(a)Giving effect to, enforcing, or otherwise entering into article I,sections D, E, and F of the Labor Agreement between it and the NevadaChapter, Associated General Contractors of America, Inc., Las VegasBuilders' Exchange, and Southern Nevada Home Builders Association,Inc., effective June 1, 1962, to June 1, 1965, to the extent found unlaw-ful herein.(b)Giving effect to, enforcing, or otherwise entering into any othercontract or agreement. express or implied, and unlawful under Section8(e) of the Act, whereby any employer-member of any of the associa-tions named in (a), above, or any other employer, ceases or refrains,or agrees to cease or refrain, from handling, using, selling, transport-ing, or otherwise dealing in any of the products of any other employer,or from doing business with any other person.(c)Engaging in, or inducing or encouraging any individualemployed by Reynolds Electrical and Engineering Co., Inc., or anyother person engaged in commerce or in an industry affecting com-merce, to engage in, a strike or refusal in the course of his employmentto use, manufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities, or to perform anyservices, or threatening, coercing, or restraining Reynolds Electricaland Engineering Co., Inc., or any other person engaged in commerceor in an industry affecting commerce, where, in either case, an objectthereof is to force or require Reynolds Electrical and Engineering Co.,Inc., or any other person, to cease doing business with Aztec EquipmentCo., J. H. Rose Trucking Lines, C & H Transportation Co., Asbury TEAMSTERS,LOCAL UNIONNO. 631, ETC.73Transportation Co., Rain For Rent, B. F. Walker Transportation Co.,Dealers Transit Co., Hycalog, Inc., Jeffries Eaves Trucking, Interna-tional Transport Co., Jim Warren Trucking, Hill & Hill Truck Line,Inc., Desert Coca Cola Bottling Co., Byron Jackson Inc., or with anyother person with whom Respondent has a dispute over the operationof trucks making deliveries within Respondent's territorial jurisdic-tion in claimed violation of article I of its current Labor Agreementherein involved, or of any similar provision in any subsequentagreement.(d)Engaging in, or inducing or encouraging any individualemployed by R. C. Johnson & Associates, or any other person engagedin commerce or in an industry affecting commerce, to engage in, a strikeor refusal in the course of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, mate-rials, or commodities or to perform any services, or threatening, coerc-ing, or restraining R. C. Johnson & Associates, or any other personengaged in commerce or in an industry affecting commerce, where, ineither case, an object thereof is to force or require R. C. Johnson &Associates, or any other person, to cease doing business with ReynoldsElectrical and Engineering Co., Inc., or any other person, in order toforce Reynolds Electrical and Engineering Co., Inc., or any other per-son, to cease doing business with G. T. Wolfe Mobile Homes, Inc., Mor-gan Drive Away, or any other person with whom Respondent has adispute over the operations of trucks making deliveries withinRespondent's territorial jurisdiction in claimed violation of article Iof its current Labor Agreement herein mvolvecl, or of any sunilar pro-vision in any subsequent agreement.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post in conspicuous places in Respondent's business offices, meet-ing halls, and other places where notices to members are customarilyposted, copies of the attached notice marked "Appendix.'' 7Copiesof said notice, to be furnished by the Regional Director for Region 20,shall, after being duly signed by the authorized representative ofRespondent, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive clays thereafter.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Furnish said Regional Director signed copies of the aforesaidnotice for posting by Reynolds and R. C. Johnson & Associates, if will-ing, at places where they customarily post notices to their respectiveemployees.IIn the event that this Order be enforced by a decree of a United States Court ofAppeals, the words "a Decree 'of the United States Court of Appeals, Enforcing an Order"shall be substituted for the words "a Decision and Order." 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 20, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.APPENDIXNOTICE TO ALL OURMEMBERSAND ALL EDIPLOYEES OF REYNOLDS ELEC-TRICAL AND ENGINEERING CO., INC. AND R. C. JOHNSON & ASSOCIATESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT give effect to, enforce, or otherwise enter into arti-cle I, sections D, E, and F of the Labor Agreement between thisUnion and the Nevada Chapter, Associated General Contractorsof America, Inc., Las Vegas Builders' Exchange, and SouthernNevada Home Builders Association, Inc., effective June 1, 1962,to June 1, 1965, to the extent found unlawful in the Board's Deci-sion and Order.WE WILL NOT give effect to, enforce, or otherwise enter into anyother contract or agreement, express or implied, and unlawfulunder Section 8(e) of the Act, whereby any employer-memberof any of the associations named above, or any other employer,ceases or refrains, or agrees to cease or refrain, from handling,using, selling, transporting, or otherwise dealing in any of theproducts of any other employer, or from doing business with anyother person.WWTE WILL NOT engage in, or induce or encourage any individualemployed by Reynolds Electrical and Engineering Co., Inc., orany other person engaged in commerce or in an industry affectingcommerce, to engage in, a strike or refusal in the course of hisemployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commoditiesor to perform any services, or threaten, coerce, or restrain Reyn-olds Electrical ,and Engineering Co., Inc., or any other personengaged in commerce or in an industry affecting commerce, where,in either case, an object thereof is to force or require ReynoldsElectrical and Engineering Co., Inc., or any other person, to ceasedoing business with Aztec Equipment Co., J. H. Rose TruckingLines, C & H Transportation Co., Asbury Transportation Co.,Rain For Rent, B. F. Walker Transportation Co., Dealers TransitCo., Inc., Hycalog, Inc., Jeffries Eaves Trucking, InternationalTransport Co., Jim Warren Trucking, Hill & Hill Trucking Line,Inc., Desert Coca Cola Bottling Co., Byron Jackson, Inc., or with TEAMSTERS, LOCAL UNION NO. 631, ETC.75any other person with whom we have a dispute over the operationof trucks making deliveries within our territorial jurisdiction inclaimed violation of our aforementioned Labor Agreement.WE WILL NOT induce or encourage any individual employed byR. C. Johnson & Associates, or any other person engaged in com-merce or in an industry affecting commerce, to engage in a strikeor refusal in the course of his employment to use, manufacture,process, transport, or otherwise handle or work on any goods, arti-cles,materials, or commodities or to perform any services, orthreaten, coerce, or restrain R. C. Johnson & Associates, or anyother person engaged in commerce or in an industry affecting com-merce, where, in either case, an object thereof is to force or requireR. C. Johnson & Associates, or any other person, to cease doingbusiness with Reynolds Electrical and Engineering Co., Inc., orany other person, in order to force Reynolds Electrical and Engi-neering Co., Inc., or any other person, to cease doing business withG. T. Wolfe Mobile Homes, Inc., Morgan Drive Away, or anyother person with whom we have a dispute over the operation oftrucks making deliveries within our territorial jurisdiction inclaimed violation of our aforementioned Labor Agreement.TEAMSTERS, CIAUFFEURS, WAREHOUSEMEN & HELPERSLOCAL UNION No. 631, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREIIOUSEMEN,& HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If members or employees have any question concerning this noticeor compliance with its provisions, they may communicate directly withthe Board's Regional Office, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California, Telephone No. 556-3197.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEOn April 21,1964,Reynolds Electrical and Engineering Co., Inc.,herein calledReynolds, filed a charge in Case No.20-CC-437, alleging that Teamsters,Chauffeurs,Warehousemen&Helpers Local Union No. 631,International Brotherhood ofTeamsters, Chauffeurs,Warehousemen&Helpers of America,herein called theUnion or Respondent,on certain stated dates between October 30, 1963, and April 14,1964, induced,instructed,and encouraged Reynolds' employees not to performservices for their employer,and coerced and restrained Reynolds, the purpose in eachcase being to force and require Reynolds to cease doing business with certain namedemployers. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 12, 1964. Hill & Hill Truck Line, Inc, herein called Hill & Hill, filed acharge in Case No. 20-CE-30, alleging that Respondent and Reynolds, for a periodof 6 months immediately preceding May 12, 1964, had entered into, maintained,and given effect to a certain collective-bargaining agreement whereby Reynolds ceasesor refrains from, or agrees to cease doing business with, Hill & Hill and other per-sons in violation of Section 8(e) of the National Labor Relations Act, as amendedfrom time to time, 61 Stat. 136, herein called the Act.Under date of June 30, 1964, the Regional Director for Region 20 of the NationalLabor Relations Board, herein called the Board, issued an order, pursuant to Section102 33 of the Board's Rules and Regulations, Series 8, as amended, consolidating forthe purpose of hearing, the above-numbered casesOn June 30, 1964, the General Counsel i of the Board, through the aforementionedRegional Director, issued a consolidated complaint against Respondent alleging thatRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Sections 8(b)(4)(i) and (ii)(B), 8(e), and 2(6) and (7) of the Act.Copies of the charges, the order consolidating the above-numbered cases, the con-solidated complaint, and notice of hearing were duly served upon Respondent,Nevada Chapter, Associated General Contractois of America, Inc., herein calledAGC, Las Vegas Builders' Exchange, herein called Builders' Exchange, and SouthernNevada Home Buildeis Association, Inc., herein called Home Builders, the last-namedthree being parties to the aforesaid collective-bargaining agreementCopies of theorder of consolidation, the consolidated complaint, and notice of hearing were dulyserved upon Reynolds and Hill & Hill. In addition, a copy of the charge in Case No.20-CE-30 was duly served upon ReynoldsSpecifically, the consolidated complaint alleges that (I) Reynolds at all times ma-terial herein has been, and now is, an employer-member of the AGC and the Builders'Exchange, and through such memberships is a party to a collective-bargainingagreement with Respondent entitled "Labor Agreement Between Nevada Chapter,Associated General Contractors of America, Inc , Las Vegas Builders' Exchange,Southern Nevada Home Builders Association. Inc , and Teamsters Local No. 631affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America," herein called the Labor Agreement; (2) the LaborAgreement, by its terms, is effective from June 1, 1962, to June 1. 1965; (3) sinceon or about October 30, 1963, upon arrival at the Nevada Test Site, herein calledNTS, of trucks transporting materials, supplies, and equipment to Reynolds, Respond-ent, through its agents, informed nonunion drivers of such trucks, as well as officialsof Reynolds, that Respondent has directed Reynolds' employees not to handle suchmaterials, supplies, or equipment unless (a) the driver joins Respondent, or (b) thecarrier employs a truckdriver dispatched by Respondent from its hiring hall in LasVegas, Nevada, and pays him a day's wages, plus subsistence, or (c) the carriertransfers the load to a trucking company having a collective-bargaining agreementwith Respondent for delivery to Reynolds; (4) on 21 separate occasions involvingvarious suppliers and their over-the-road carriers. Respondent followed the practiceabove described and appealed to its members and other Reynolds' employees torefuse to handle materials and supplies or to perform work, and also informedReynolds that certain of the materials delivered to Reynolds by such suppliers andcarriers had been placed on Respondent's "unfair list"; (5) an object of the above-described conduct has been to force or require Reynolds to cease doing business withpersons employing truckdrivers not members of Respondent or its affiliates; (6) bysuch acts, Respondent has induced or encouraged individuals employed by Reynoldsto engage in strikes or refusals in the course of their employment to use, transport,or otherwise handle or work on materials, or to perform services, and otherwise hasthreatened, coerced, or restrained Reynolds: (7) by such conduct Respondent hasmaintained and given effect to the Labor Agreement and to certain unlawful clausescontained therein; (8) by such unlawful contract clauses Respondent and Reynoldsare agreeing to cease and refrain from handling, using, transporting, or otherwisedealing in products of other employers, or agreeing to cease doing business with otherpersons; and (9) the conduct above described constitutes unfair labor practices affect-ing commerce within the meaning of Sections 8(b) (4) (i) and (ii) (B) and 8(e) ofthe ActThe consolidated complaint also alleges that on December 16. 1963. Respondentpicketed a shipment of dormitory trailers sold to Reynolds by Wolfe Trailer SalesCompany and being delivered to Reynolds at NTS by nonunion truckdrivers employedi This term specifically includes counsel for the Ceneral Counsel appearing at the heaiing TEAMSTERS,LOCAL UNIONNO. 631, ETC.77by Morgan Drive Away, and that such picketers induced or encouraged members ofRespondent employed by R. C Johnson & Associates, a contractor engaged by Reyn-olds, to refuse to handle or perform work in connection with such trailers.On July 13, 1964, Respondent duly filed an answer denying the commission of theunfair labor practices alleged. In addition, the said answer pleads affirmatively thaton all of the occasions mentioned in the consolidated complaint Respondent hasdemanded that Reynolds comply with the provisions of the Labor Agreement, includ-ing the clauses alleged in the consolidated complaint to be unlawful, and hasdemanded that tiuckdriver employees of suppliers and carriers delivering and dis-tributing materials at NTS be paid the prevailing rate of pay for such classificationsof employees as established by the Labor Agreement and the Davis-Bacon Act pre-vailing wage determinations for the area.Respondent's answer further averred-(1)That the acts of Respondent complained of were primary, internallyoriented, and had as their object the protection of job rights and standards ofbargaining unit personnel(2)That the work of distributing by truck and off-loading materials, suppliesand equipment consigned to Reynolds at various places on NTS is the "subcon-tracting of work to be done at the site of the construction" within the meaningof the construction industry proviso to Section 8(e).Pursuant to due notice, a hearing was held at Las Vegas, Nevada, from August 4through 14, 1964, before Trial Examiner Howard MyersThe General Counsel,Respondent, and Reynolds were iepresented by counsel and participated in the hear-ing 2Full and complete opportunity was afforded the parties to be heard, to examineand cross-examine witnesses, to introduce evidence pertinent to the issues, to argueorally on the record at the conclusion of the taking of the evidence, and to file briefson or before September 18, 1964.3Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE EMPLOYERSReynolds, a Texas corporation with offices and places of business located in Texas,New Mexico, Colorado, Arizona, and Nevada, is engaged in, and at all times mate-rial has been engaged in, electrical construction engineering work, and is a primecontractor at NTS for the U S Atomic Energy Commission, herein called AEC,and supplies maintenance, operational, and support facilities and construction servicesat NTS for AEC.During the year immediately preceding the issuance the complaint herein,Reynolds purchased and received at NTS materials, supplies, and equipment valuedfar in excess of $50,000 directly from places and points located outside the State ofNevadaDuring the same period, Reynolds furnished services to AEC valued farin excess of $100,000 at NTS, which services have a substantial impact upon thenational defense.Hill & Hill, a Texas corporation, has its principal offices and place of business atHouston, Texas, where it is engaged in the business of transporting freightIn thecourse and conduct of its business operations, Hill & Hill annually receives grossrevenue in excess of $50,000 for transporting freight valued in excess of $50,000 fromthe State of Texas to points located in various other States of the United StatesAt all times material, the vendors and interstate carriers named in paragraph VIIIof the consolidated complaint, transported to Reynolds at NTS materials and sup-plies valued far in excess of $50,000 from places and points located outside the Stateof Nevada.2 Although duly served with copies of the charges, order of consolidation, consolidatedcomplaint, and notice of heaiing, neither the Builders' Exchange nor the Home Buildersentered an appearance at the hearing to defend the sections of the Labor Agreement underattack.AGC appeared by counsel who, after making a brief statement on the recordshortly after the opening of the hearing. left the hearing room and did not thereafterfurther participate in the hearing or defend the sections of the Labor Agreement underattack3At the request of counsel, the time to file briefs was extended to November 23, 1964The General Counsel, Respondent, and Reynolds filed briefs which have been carefullyconsidered 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find, in line with established Board authority, that Reynolds, Hill & Hill, andmost, of if not all, the employers named in paragraph VIII of the consolidated com-plaint are engaged in, and during all times material have been engaged in, a businessaffecting commerce within the meaning of Section 2(6) and (7) of the Act, and thattheir respective business operations meet the standards fixed by the Board for theassertion of jurisdiction.4II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization admitting to membership employees of Reyn-olds, Hill & Hill, and other employers.III.THE UNFAIR LABOR PRACTICESA. PrefatorystatementReynolds is a general and prime support contractor for the Atomic Energy Com-mission at NTS, which is located at Mercury, Nevada, a distance of about 67 milesfrom Las Vegas, Nevada.Reynolds performs drilling,tunneling,constructionwork, and various supportactivities for the AEC and other contractors to the AEC at NTS. The test site inquestion covers some 1,300 square miles and is divided into various areas.Mercury, Nevada, is at the entrance to NTS and is the administrative area wherevarious facilities are located for purposes such as security, storage of supplies andequipment, feeding and housing, mail, and similar purposes.No construction ortesting work is performed at Mercury other than occasional construction of a ware-house or dormitory, but such work is undertaken in what are sometimes called the"forward areas."There are five divisions in the Reynolds' operation, including construction, healthand safety, fiscal, engineering and maintenance, and logistics. Involved in this caseis the logistics division which includes the following departments: supply, mainte-nance and service, feeding and housing, and printing.The function of the maintenance and service department is fueling and maintain-ing vehicles and equipment.There are some 800 employees in this department,including some 300 employees represented by Respondent.The feeding and housingdepartment covers the feeding and housing of personnel employed at NTS.Thereare some 450 employees in this department, of whom some 11 are represented byRespondent.The printing department is a class A Government printing shop withabout 18 employees, none of whom is represented by Respondent.The supply department furnishes supplies for Reynolds, the AEC, and the othercontractors, and handles the storage of supplies and equipment other than vehiclesand related equipment.The supply department, through its procurement section,procures the materials under purchase orders and the rental section arranges for therental of equipment.The traffic section handles the routing of materials which arepurchased or rented to Reynolds at NTS.The supply department has various warehouses and storage yards at Mercury andin other areas.There are some 300 employees in the supply department, of whomsome 125 are represented by Respondent.At Mercury there are some seven warehouses-40 by 100 feet Butler-type build-ings.There are also smaller buildings including a toolcrib and various yards.Another warehouse at Mercury is the warehouse for the feeding facility, an equip-ment parts warehouse and yard, and a scrap salvage yard.Another location used for storage is in area 6 of the test site at the well 3 yardwhich is used primarily for storage and distribution of materials used in connectionwith the drilling operation.This is approximately 28 miles from Mercury. Anotherstorage area is the motor parts warehouse in area 3, approximately 3 miles from thewell 3 yard.A furtherarea used for storage is the area 12 campsite which has twodOf the Interstate carriers and vendors named in paragraph VIII of the consolidatedcomplaint, the Board has previously asserted jurisdiction overDealers Transport Com-pany, Inc,27 NLRB 792, andByron-Jackson Co,618NLRB 747. The Board also haspreviously taken jurisdiction overReynolds Electrical & Engineering Company, Inc, 133NLRB 113, overHill & Hill Truck Line, Inc.,120 NLRB 101, and overLocal 691, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,etc. (Morgan Drive-Away, Inc ),121 NLRB 1039, a trucking concern mentioned in para-graph X of the complaintAlso seeTeamsters, Chauffeurs,Warehousemen & Helpers,LocalUnion No. 631, etc. (Reynolds Electrical and Engineering Co , Inc.),150 NLRB 504. TEAMSTERS, LOCAL UNION NO. 631, ETC.79warehouses consisting of two Butler-type buildings-40 by 100 feet.Cable andmining supplies in support of the tunnel department are stored here.The distanceto the area 12 campsite from Mercury is approximately 45 miles and approximately15 to 16 miles from the motor parts warehouse in area 3. Employees representedby Respondent are employed in these various areas.Materials used at NTS are secured from points located all over the United States,and from 75 to 80 percent of them are secured directly from points located outsidethe State of Nevada. For the 12-month period, from June 1963 through May 1964,materials valued at $33 million were issued by the supply department, and in excessof $1 million worth of materials are received annually at NTS directly from outsidethe State of Nevada.Numerous carriers are used to effect the delivery of the materials to NTS andthere may be some 3,000 trucks delivering materials directly from out of State on anannual basis.Reynolds does not use its own trucks for the delivery of these out-of-State purchases of materials except in rare instances.Much of the material is purchased, and there are some 22,000 purchase orders ina year's time.The material may be purchased as a stock item to be used as neededand kept on hand as a recurring item, or it may be ordered as a special order whichconstitutes less than 1 percent of the material received.Certain items purchased arecapital items which have a longer life expectancy. Some equipment, such as drillrigs, are rented.Most of the material involved in the instant case is used in the drill-ing operation, as distinguished from construction or tunneling.The procurement division of the supply department prepares the invitations forbids and notices of awards.Many of the purchases of materials referred to in theconsolidated complaint require prior AEC approval.On orders of over 20,000pounds the procurement office requests bids both f.o.b. destination and/or f.o.b.origin.On the invitation to bid there is no indication of any direction or desire byReynolds as to the routing to be used. In determining whether to make the awardon the basis of f.o.b. origin or f.o.b. destination, Reynolds evaluates the vendor's f.o.b.destination against his f.o.b. origin bid, adding the estimated traffic costs for deliverytoNTS.Carriers are selected on an f.o.b. origin award on the basis of cost, con-venience, and availability of equipment.The purchase order when issued will con-tain the f o b. point and may specify not only f.o.b. destination but also f.o b zone 1,2, or 3.The carriers that are selected have Interstate Commerce Commission cer-tificates to permit them to make the deliveries.For purposes of administrative convenience and freight charges, a further designa-tion of areas has been made as zones 1, 2, and 3. Zone 1 is within 1 mile of theMercury post office; zone 2 within 30 miles; and zone 3 over 40 miles.The incidents in the instant proceeding involve shipments with an f.o b. of pointof origin or zone 1 or 2. Some of the material may be delivered directly to the pointof use, but this is not involved in any of the deliveries in question.Occasionallythe f.o.b. destination point is changed from zone 1 to zone 2 or to a particular loca-tion upon arrival at the test site depending upon the nature of the materials or equip-ment and the need for them.Much of the material is brought directly from out ofState in trucks to NTS. Some carriers will transship to a local carrier at a terminalin Las Vegas.When the material arrives at NTS it is usually "tallied in" and received at theMercury warehouses, usually 4A warehouse. It may be unloaded there or it maybe directed on to another warehouse or storage area in zone 2.Warehouse clerks represented by Respondent receive the material at the Mercurywarehouses and prepare a "tally-in" sheet which is then incorporated into a mate-rial receiving report. It may also be weighed by clerks who are members of Respond-ent.If the material is unloaded at Mercury, it is unloaded by warehousemen andforklift operators who are members of Respondent. If it is unloaded at the ware-house in the Mercury complex, it is thereafter handled by union employees in storingand processing prior to requisition.If the material has a zone 2 or other destination, normally after being tallied-in,itwill proceed to the destination in the same truck in which received with the samedriver,where it will be unloaded by other union warehousemen and forklift oper-ators at the storage yard or other warehouses.The material will normally remainin the other storage areas, such as the well 3 yard, until requisitioned for use. Employ-ees represented by the Operating Engineers will on occasion unload equipment insome storage areas. soDECISIONS OF NATIONAL LABOR RELATIONS BOARDThe material and equipment is maintained and stored in the warehouses andstorage areas until needed.When needed, it is requisitioned by the operating depart-ments and the requisition is processed by employees represented by Respondent. Itisnormally transported to the point of use by employees represented by Respondent.The materials and equipment are merely stored in the warehouses and storage areasFabrication, assembly, mixing, and other processing is performed at other locations,normally at or near the point of useAt all times material herein, William F. "Bill" Carter, secretary-treasurer, RoyMacDonald, president, Forrest T. "Joe" Carter, trustee, Dale Thompson, businessagent, Merlyn D. "Merle" Gile, Reed Swafford, Arthur Rudy, John Ebarb, and FrankSeppe, stewards, have been representatives of Respondent, acting on its behalf, andagents of Respondent within the meaning of Section 2(13) of the Act.The work jurisdiction of Respondent, as defined by it, includes Clark, Lincoln,Nye, and part of Esmeralda Counties in the State of Nevada.Respondent has nosuch work jurisdiction outside the State of Nevada.Thompson and Joe Carter areassigned as business agents to Reynolds' NTS project.B. The pei tinent facts 5Respondent has no dispute with the interstate carriers or vendors employing uniondrivers.Reynolds receives shipments of materials at NTS from Wells Cargo, LasVegas Freightways, and Ringsby, which carriers have offices outside the State ofNevada and terminals and docks at Las Vegas, Nevada. These interstate carriers areparties, together with Respondent and various sister locals of Respondent, to theMaster Freight Agreement, and employ drivers who are members of local affiliatesof the International Teamsters Union.Although these carriers make deliveries notonly to NTS zone 1, but also to zones 2 and 3, there have been no problems withrespect to receiving and off-loading their trucks by warehouse employees of Reynoldsrepresented by RespondentIn addition, Reynolds receives shipments of materialsatNTS from outside the State of Nevada delivered by such carriers as IML, PIE,Belyea, Navajo, Garrett, Converse, and Milne.These latter-named carriers are alsoparties to the Master Freight Agreement and employ drivers who are members ofone or another Teamsters local.Although, on occasions, these carriers may makedeliveries to zones 2 and 3 as well as zone 1, there have been no problems withrespect to receiving and off-loading their trucks by warehouse employees of Reynoldsrepresented by RespondentAt all times since October 30, 1963, Respondent has been engaged in a programand campaign to organize the drivers for interstate carriers and vendors who arriveatNTS transporting materials destined for Reynolds, and to require that all suchdeliveries be made by members of, or employees represented by, Respondent or by anyother Teamsters local. It has been the uniform practice for Union Steward Gile, andother stewards whose work Gile coordinates, acting pursuant to instructions fromDale Thompson, the Union's business agent, and/or William Carter. the Union'ssecretary-treasurer, to question the drivers of trucks carrying merchandise for Reyn-olds, to determine whether or not they were union members. If the driver is unableto furnish evidence that he is a member of Respondent or some other Teamsterslocal,Gile and other stewards of Respondent employed by Reynolds would refuseto receive or off-load the material unless or until the driver, who is unable to offerproof that he is a union driver, complies with one of three conditions- (1) the driverjoin Respondent and pay its initiation fee and dues; (2) the driver or his companyemploy a union member from Respondent's Las Vegas hiring hall to accompanythe truck while it was being off-loaded; or (3) the driver return the load to LasTn the light of my observation of the conduct and deportment at the hearing of allthe persons who testified herein, and after a very careful scrutiny of the entire record,all of which has been carefully read and parts of which have been reread and recheckedseveral times, and being mindful of the contentions of the parties with respect to thecredibility problems here involved, of the fact that in many instances testimony was givenregarding events which took place months prior to the opening of the hearing, and ofthe fact that very strong feelings have been generated by the circumstances of this case,coupled with the fact that it would unnecessarily protract this Decision to summarizeall the testimony or to spell out fully the confusion and inconsistencies therein, the fol-lowing is a composite picture of all the factual issues involved and the conclusions basedthereon.The parties may be assured that in reaching all resolutions, findings, and con-clusions herein, the record as a whole has been carefully considered; relevant cases havebeen studied ; and each contention advanced has been weighed, even though not specificallydiscussed. TEAMSTERS,LOCAL UNION NO. 631, ETC.81Vegas for delivery by an interstate carrier which is a party with Respondent to theMaster Freight Agreement covering its drivers. If any nonunion, over-the-roaddriver fails to comply with any of the three conditions he is told, as a fourth alterna-tive, to return the load to the shipper.In the event the driver rejected the first three alternatives, Gile and other stewardswould then take the over-the-road driver to A. J. Blaylock or Carl Lavender, thesuperintendent and assistant superintendent, respectively, of the general stores sec-tion, or to both, and inform Blaylock and/or Lavender that the truck was "tied up,"that the driver had been presented with Respondent's four alternatives.Or, in thepresence of Lavender or Blaylock, or both, the Respondent's steward would followthe practice of again presenting to the driver the three conditions with which hemust comply before warehouse personnel of Reynolds, represented by Respondent,would receive or off-load the material. In so doing, Gile and other stewards wouldinform Lavender and Blaylock that if Reynolds used supervisors to receive and off-load the material, it would be a violation of article I, sections D, E, and F of theLabor Agreement.As a result of Respondent's program and policy, in the majority of cases priortoMarch 1964, the nonunion, over-the-road driver would ask for a man to be dis-patched from Respondent's Las Vegas hiring hall to accompany him.On manyoccasions the nonunion driver would agree to become a member of Respondent.When the driver paid to have a man dispatched from Respondent's hiring hall ormade formal application to join Respondent, no further problem developed withrespect to receiving and off-loading the material.The consolidated complaint alleged that on 21 separate stated occasions betweenOctober 30, 1963, and May 6, 1964, Respondent, in furtherance of its campaign torequire that all drivers employed by interstate carriers and vendors who arrived atNTS transporting materials destined for Reynolds, would insist that the driver be aunion member, or be a member of a sister local, or, if the driver be nonunion, thathe immediately apply for union membership, or hire a union member to make thedelivery.Proof, however, was offered with respect to only 16 of said incidents.These 16 incidents will be discussedseriatim.On November 20, 1963, a backhoe loader which Reynolds had rented from theAztec Equipment Company, of Phoenix, Arizona, arrived at zone 1 in a truck drivenby Harold BachusGile, after Bachus was unable to prove that he was a union driver,brought Bachus into Lavender's office.There, after Gile had informed Lavenderthat Bachus was nonunion, he advised Bachus that he had to do one of the following:(1) join Respondent and pay its initiation fee and dues, (2) he or his employer hadto hire a union member from Respondent's Las Vegas hiring hall to accompany thetruck while it was being off-loaded, (3) return the truck to Las Vegas for delivery toNTS by an interstate carrier which is a party with Respondent to the Master FreightAgreement, or (4) return the load to the shipper.°Bachus telephoned his employer and then, in Lavender's presence, informed Gilethat he would hire a union member from Respondent's hiring hall. Bachus and Gilethen left Lavender's office.J.D.Murphy, a union member, was thereupon dispatched from Respondent'shiring hall and the rented backhoe was off-loaded without further incident.On November 26 a certain drill pipe arrived at NTS to be delivered to zone 2.This was a special order which Reynolds bought from Oilwell Supply Co., and it wasshipped from Oklahoma City, Oklahoma, on a truck of J. H. Rose and driven by anonunion driverUpon the arrival of said truck, the driver thereof, Steiver, wasbrought into Blaylock's office by Gile and there, after Gile had informed Blaylockand Lavender that Steiver was nonunion, Gile explained to Steiver "the four alterna-tives he might consider."Upon hearing them, Steiver telephoned his dispatcher andadvised him that he was encountering some "union problems."After he had finishedspeaking to his dispatcher, Steiver informed Gile, Blaylock, and Lavender that he"had been instructed to take the load to Las Vegas and turn it over to Wheeler Truck-ing Company" for delivery to NTS.The following day, November 27, the Wheeler Trucking Company, which was atall times material a signatory to a collective-bargaining contract with Respondentcovering the Wheeler drivers, delivered the aforesaid drill pipe at NTS and it wasoff-loaded without any further incident. 76These four items are referred to herein as the "four alternatives."7 It is significant to note that neither Gile nor any Respondent representative everstated to Lavender, or to any nonunion driver in Lavender's presence, that the nonuniondrivers of the interstate carriers involved were not being paid the prevailing rates of payor that Respondent was "trying to preserve unit work."206-446-66-vol. 164-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime prior to December 1963, Reynolds had contracted with G. T. WolfeMobile Homes, a Corona,California,firm, for the purchase of some $500,000 worthof trailers to be used for housing certain Reynolds'NTS personnel.Some of thesetrailers were delivered to Reynolds on or about December 3.Upon receiving word that the aforementioned trailers had arrived at NTS and hadbeen driven to the location designated by Reynolds,Respondent's Secretary-TreasurerWilliam Carter complained to Reynolds'NTS Labor Relations Administrator D. L.Goodwin that the trailers had been hauled from California to NTS by nonuniondrivers in violation of sections D, E, and F of article I of the Labor Agreement.Goodwin replied that Reynolds exercised no control over whom the vendors employedto deliver merchandise to Reynolds at NTS, adding that all Reynolds could do aboutthe situation was to inform the vendors that there might be some labor problems ifnonunion drivers were used by themMarcel Verbrugghen,assistant manager of Reynolds'NTS supply department,testi-fied, and I find, that on or about December 8, he had a conversation near his officewith Dale Thompson,Respondent's business agent, wherein the following transpired:A. "Mack,"he [Thompson]said, "we've had some trailers come in here andspotted outside and they were hauled through the gates without a union driver."He said, "Now,this we can'tput up with,and we can'thave our men going downand receiving those trailers out there nor do we want them through the gate witha non-union driver" and he would give me three days to get this matter straight-ened out before the other trailers came in, and that was about the extent of theconversation.Q. Did he say what he would do after the three days?A.Well, he said he wasn't going to stand still for any more of this business,and he wanted the matter straightened out befoie any of these other trailerscame in,as best as I can remember.During the morning of December 16, Verbrugghen was informed by Ray Saunders,Reynolds' NTS assistant project manager of logistics, .that another shipment of Wolfetrailers had arrived and suggested that Verbrugghen"take it from there "Verbrug-ghen got into his pickup and went to where the trailers had been parked.There,Verbrugghen was met by Thompson.Lavender,and Davis,the terminal manager ofMorgan Drive-Away, the carrier who hauled the trailers from Corona,California, toNTS.Regarding what transpired on the occasion referred to above, Verbrugghen crediblytestified as follows:Well, I talked to Mr Davis in the presence of Mr Thompson and explained tohim that any matter in regard to having a non-union driver or such was no-thatREECO took no position in that regard,and as far as we were concerned, hecould drop his trailers outside the gate.Q. Did you tell him where to drop them?A I did,because I got a call from AEC stating that they were about to dosome construction work on the area there and that they would like the trailersmoved immediately from there to some other place,and I asked Mr. Davis totake his trailers back and probably three or four or five hundred yards back fromthe gate and park back there.He asked me if I would sign the statement thatitwas okay for him to make this drop there,and I did.He made the statementup to the effect that he could drop these outside the gate, and I signed them forhim.Q. Did he drop them outside the gate?A. 400 yards back from the gate, yes.Q. This is outside the gate which enters into the Mercury Test Site?A. Yes, sir.Q. Did Mr. Thompson have any discussion with Mr Davis in your presencethat you heard?A.Well,Mr Thompson and Mr. Davis walked about 10 feet and this wasbuilding 111,the personnel building,at the gate there,and this is where we weretalking,and I did hear Mr Thompson say to Mr. Davis,"What about this driverthat's coming out?"Mr. Davis stated, "Well, my contract is to drop them outsidethe gate here""Why should I pay a driver?"And Mr Thompson said, "Well,how about$10.00?" and that'swhat I heard I heard that statement made.At approximately 2.30 that afternoon,December 16, Respondent placed a picketline around the parked trailers.The pickets carried placards reading"Unfair toTeamsters Local 631." TEAMSTERS, LOCAL UNION NO. 631, ETC.83In order to settle the dispute raised by Respondent, as described in the above-quotedtestimony of Verbrugghen, about the hauling of the trailers from California to NTS bynonunion drivers, Reynolds employed the trucking firm, R. C. Johnson & Associates,of Las Vegas, whose diivers were represented by Respondent, to haul the trailersonto the test site. Johnson's drivers arrived at NTS while the aforesaid picketing wasin progress, but they would not haul the trailers until the pickets were removed.Thepickets were removed about 4 p.m.About 9 a.m on December 16, a truck belonging to C & H Transportation ofHouston, Texas, loaded with drillcasmg, arrived at NTS driven by Armstrong, a non-union driver.Gile brought Armstrong into Blaylock's office and there stated toBlaylock, in the presence of Lavender, "Mr. Armstrong was a non-union driver," andthen Gile proceeded to explain to Armstrong "the four alternatives which he mightconsider regarding his union status."Thereupon, to quote from Lavender's credibletestimony, "Armstrong said that he didn't particularly care about joining [Respond-ent] or hiring a driver from Las Vegas" because "his truck was leased to C & H, andhe felt that by delivering the material to [NTS] he had fulfilled his part of the con-tract."While Armstrong and Gile were in Blaylock's office discussing the matter inquestion, Armstrong received a telephone call from his dispatcher.During the courseof this telephone call, Armstrong told his dispatcher that he was encountering unionproblems and then sought instructions.At the conclusion of the aforementioned tele-phone call, Armstrong told Gile, in the presence of Blaylock and Lavender, that hehad been instructed to hire a driver from Respondent's Las Vegas hiring hall.There-upon, Gile stated that he would telephone the hiring hall and request that a driver besent to the test site.Norman Scott, a Respondent member, was dispatched to NTS and was paid byArmstrong, or by C & H, $4.24 per hour plus $7.50 subsistence.Armstrong's truckwas then off-loaded without any further incident.About 10 45 a.m. on December 19, $7,000 worth of detergent, a stock item,arrived at NTS from a Brea, California. firm. The truck belonged to Asbury Trans-portation Company and it was driven from Brea to NTS by Brooks, a nonunion driver.Shortly after the arrival of the aforementioned truck, Brooks was escorted intoBlaylock's office.There Gile, after informing Blaylock and Lavender that Brookswas a nonunion driver, proceeded to explain to Brooks the four alternativesAfterthe conclusion of the aforesaid explanation by Gile, Blaylock stated to Brooks, toagain quote from Lavender's credible testimony, "This was a problem between[Brooks] and the local Teamsters Union and that [Reynolds] was not involved and itwould be [Brooks'] decision as to what he might do " Brooks then telephoned hisdispatcher and informed him, in the presence of Gile, Blaylock, and Lavender, regard-ing the situation he was encountering in having his truck off-loaded and then askedfor instructions.At the conclusion of the aforesaid telephone conversation, Brooksstated to Gile, in the presence of Lavender and Blaylock, that he would hire a driver"from the local union hall."Gile and Brooks then left Blaylock's office.At Gile'srequest,Respondent immediately dispatched Straughter Bowman to NTS, Brooks'truck was off-loaded without further incident and Bowman was paid by either Brooksor by Asbury Transportation at the rate of $4.24 per hour plus $7.50 subsistence.About 1 p.m on December 27, a two-truck shipment of waterpipe arrived at NTSfrom Rain For Rent,a concern located at Bakersfield, California,in Rain For Renttrucks.The driver of one of the trucks was Richmond, who was a nonunion member.The driver of the other truck belonged to a sister local of Respondent.Shortly after the Rain For Rent trucks arrived at NTS, Dale Thompson, Respond-ent's business agent, spoke to the drivers thereof.Upon learning that Richmond wasnonunion, Thompson escorted Richmond in to Blaylock, but allowed the other driverto proceed to the zone 1, where the pipe was off-loaded.Upon arriving in Blaylock's office, Thompson, accompanied by Richmond,announced to Blaylock, in Lavender's presence, that Richmond "was a non-uniondriver and [I have] tied up the truck " Thompson thereupon explained to Richmondthe four alternatives available to him.Blaylock then informed Richmond that "thisproblem" was between Richmond and Respondent, and that Reynolds took no posi-tion in the matter.Richmond then stated that he would hire a driver from Respond-ent s Las Vegas hiring hall to accompany him to the off-loading spot. Thompson thencalled the hiring hall.Alfred Waters was dispatched to NTS, Richmond's truck wasoff-loaded without any further incident, and Waters was paid by Richmond, or by hisemployer, at the rate of $4.24 per hour plus $7.50 subsistence.On January 9, 1964, five B. F. Walker trucks arrived at NTS with aconsignmentof drill rigs for Reynolds.Shortly after the trucks arrived at NTS, Reed Swafford,a union steward, accom-panied by the four nonunion B. F. Walker truckdrivers, went into Blaylock's office. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegarding what took place there, Lavender, who, with Blaylock, was present whileSwafford and the four drivers were in Blaylock's office, credibly testified that thefollowing ensued on this occasion:Mr. Swafford stated that the drivers were non-union,and that they had tied thetrucks up, and Mr. Blaylock asked him what he meant by tied up, and he said hehad received instructions from the receiving foreman not to receive the materialuntil the union had been satisfied.He also said if the drivers were willing tojoin the Teamsters Union, that would be one way, and Mr Blaylock explainedto them this was up to them or their company what decision they would make,and the guys all said they would join the union.Swafford and the four drivers then left Blaylock's office; the five trucks were driven totheirdesignatedarea for off-loading and were unloaded without any further incident.About 8.30 a m. on January 27, Gile brought Pomeroy, driver of a Dealers Transittruck which had arrived that morning with certain material for Respondent to be usedat the tracking station of NTS, into Blaylock's officeThe truck hauled this materialfrom Fort Bliss, TexasThere Gile, after telling Blaylock and Lavender thatPomeroy wasnonunionand that he already had explained to Pomeroy "the fouralternatives which he might consider," Blaylock then told Pomeroy that this was aproblem between Pomeroy and Respondent and that Gile was representing the Unionin this controversy and not Reynolds.Pomeroy, after telephoning his dispatcher,made application for membership in Respondent and paid the requisite initiation feeand dues.The material on Pomeroy's truck was then received and off-loaded withoutfurther incident.About 9:30 on the morning of February 9, a B. F. Walker truck arrived at Reyn-olds' NTSarea 3mudplant with a load of high foam detergent, which Reynolds usesin connection with certain drilling operationsThis detergent was purchased byReynolds from Atlas Mud Company and was hauled by the Walker truck from Okla-homa City, Oklahoma, to NTS by Bill Kinsey.8Shortly after the aforementioned truck -arrived at the mudplant, Blaylock calledLouisStrawn,a Reynolds' warehouse supervisor and under Blaylock's supervision,into his office and informed Strawn that a nonunion driver was in area 3 and wasapparently having trouble getting his truck off-loaded.Blaylock then instructedStrawn to have Dale Gunnels, another Reynolds' warehouse supervisor, accompanyhim to the mudplant and to explain to those there "the company's position on mattersof this type."When Strawn and Gunnels arrived at the mudplant about 10.15 that morning, theyobserved Kinsey sitting in his truck, another Walker truckdriver, and standing nearbyCarlDavis, a mudplant foreman and a member of the Operating EngineersUnion.Kinsey's truck was not being off-loaded, for Davis and his crew were await-ing the arrival of Dale Thompson in order to ascertain from Thompson whether theOperating Engineers members should perform their usual task and off-load Kinsey'struck.Thompson arrived on the scene, accompanied by Union Shop Steward FrankSeppe, about an hour after Strawn and Gunnels had arrived.Regarding whattranspired with Kinsey and his truck after Thompson and Seppe had arrived, Strawncredibly testifiedas follows: 9Q. (By Mr. MAGOR.) 10Now, when Mr. Dale Thompson arrived at about11.30, was Mr. Carl Davispresent?A. Yes, sir.Q.Mr. Kinsley was present?A. Yes, sir.Q. And the other man who was on the truck?A Yes, sir.Q. You were present?A. Yes, sir.Q.Was Mr. Gunnels present?A. Yes, sir.Q.Was anybodyelse present?A. No, I believe that's all.Q.Will you tellus, sir,what was said on that occasion and who said it9A. Mr. Thompson approached the truckdriver, Mr. Kinsley, and said that hehad understood that he was anon-uniontruckdriver and proceeded to give him8Not to be confused with Bob W. Kinsey, another B F. Walker truckdriver9Gunnels'version of what transpired on that occasion is in substantial accord withStrawn's.11Counsel for the General Counsel. TEAMSTERS,LOCAL UNIONNO. 631, ETC.85these four alternatives which were to join the Teamsters Union, hire a man outof the hall, return his load to Las Vegas and turn it over to a commercial carrierfor delivery here or return the load to the shipper.Q.What was said by Mr. Kinsley?A.Mr. Kinsley stated that he had been on the test site 12 or 14 hours tryingto get unloaded, and he did agree to pay for the man to be sent from the hall,but he stated that he didn't have enough money on him.He called his otherfriend over, the truckdriver who was with him on the truck, and between the twoof them they pooled together $41 and some odd cents and gave it to Mr.Thompson.Q.What was said then?A.Mr. Kinsley wanted to know if he had to wait for a man to be sent all theway from the hall.He said he would like to get unloaded.Mr. Thompson said,"As soon as you give me that money, I will instruct Mr. Carl Davis to unloadyou right away."Q. You say that Mr. Kinsley handed the money to Mr. Thompson?A He did, and Mr. Thompson gave him a receipt.Q.What instructions then did Mr. Dale Thompson give, if any, to Mr. Davis?A. He directed Carl Davis to unload the truck.Q. This was after he received the money?A. Yes, sir.Q. Did Mr. Carl Davis then unload the truck and people working under hissupervision?A. Yes, sir.Q.What happened to Mr. Thompson? Did he remain or what?A. He left right away.William H. Rose credibly testified that he was at Respondent's hiring hall on Febru-ary 10; about 11 a.m. he was dispatched to NTS; he arrived at NTS about 1 p.m.;shortly after he had arrived at NTS, he met Thompson, who paid him $41 and someodd cents "for reporting" to NTS; he did no work for B. F. Walker nor did he off-loadany truck that day because, to quote from Rose's credible testimony, "Evidently theyhad been in too big a rush to wait on me to get out there and [Thompson] escortedhim 11 on into the forward area to do his unloading and then gave me the money forit." 12The record also clearly establishes that Kinsey made application for member-ship in Respondent and paid the requisite dues and initiation fee on February 10,1964.13About 9 a.m. on March 6, a Hycalog truck arrived at NTS to deliver a shipmentof core barrels to Reynolds. Shortly after the arrival of the truck, Gile broughtSimons, Hycalog's over-the-road truckdriver, and Nesbett, Hycalog's sales represent-ativewho accompanied Simons to NTS, into Lavender's office.Verbrugghen waspresent.Gile stated that Simons was a nonunion driver and that he had advisedSimons and Nesbett of Respondent's four alternatives.Lavender then explained toNesbett and Simons that Reynolds did not require that Simons be, or become, aunion member in order to make a delivery to Reynolds at NTS. Thereupon, Laven-der instructed Gile to receive the material.Gile refused on the ground that Simonswas nonunion and that in refusing to receive the material he was acting in accordancewith Respondent's instructions.Shortly thereafter, Thompson entered Lavender's office.Lavender asked Thomp-son to direct Gile to receive the core barrels.Thompson not only declined to carryout Lavender's request but, instead, directed Gile not to touch the Hycalog material.Thompson stated that his instructions to Gile not to receive the core barrels werebased upon the fact that Simons was nonunion and hence his instructions were inaccordance with sections E and F of article I of the Labor AgreementImmediately after Thompson's above-said pronouncement, Lavender called LouDaniels, Reynolds' NTS foreman of receiving and shipping and a member of Re-spondent, into his office.When Daniels arrived, Lavender, in the presence ofVerbrugghen, Simons, Nesbett, Thompson, and Gile, instructed Daniels to receive theaforementioned Hycalog shipment. Thompson immediately informed Daniels that theHycalog truckdriver was nonunion and then instructed him not to receive the mer-chandise.Lavender thereupon issued a specific work assignment to Daniels to receivethe core barrels.Daniels declined to accept the work assignment, stating, "I can't doanything.I [have been] instructed not to" receive the merchandise."Apparently meaning Kinsey.12 Normally, it would have taken between 30 to 45 minutes to off-load Kinsey's truck.is On his membership application card, Kinsey listed his home address as being 18 W.6th, Edmond, Oklahoma, and B F Walker as being his employer. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon Daniels' refusal to receive the aforesaid merchandise, Lavender asked Simonsto drive his truck to the dock to be off-loaded. Thompson then remarked that if thetruck was off-loaded, Lavender, himself, would have to do the job.As Thompsonwas leaving Lavender's office, he said, to quote from Lavender's credible testimony,"[Reynolds] had better be prepared, that when he left he would probably take hispeople with him." 14Rather than cause any labor controversy at NTS, Nesbett asked Simons to drivehis truck back to Las Vegas and to turn the load over to Ringsby or to Wells Cargofor redelivery to NTS. Both Ringsby's and Wells Cargo's truckdrivers are membersof Respondent or some other Teamsters local.The Hycalog truck then left NTSand Simons did as Nesbett requested.On March 9, 1964, the material from the Hycalog truck was delivered by Ringsby.On that date, there was no problem with respect to receiving and off-loading thematerial by warehouse employees, all of whom are Respondent members. The mate-rialwas received and inspected by E. B. Norman Scott, warehouse clerk and a mem-ber of Respondent.15On April 3, a Jeffries Eaves truck arrived at NTS to deliver a shipment of tubingwhich was shipped by Colorado Fuel & Iron Company of Pueblo, Colorado, toReynolds.About 9:30 that morning, April 3, Gile brought Hunter, the driver of the aforesaidtruck, into Lavender's office.Strawn was present.After Gile had announced thatHunter was a nonunion driver, he explained to Hunter Respondent's four alterna-tives.Thereupon Lavender advised Hunter that it was not a requirement of Reyn-olds that he be, or become, a member of Respondent in order to make delivery toReynolds at NTS. Lavender then asked Gile whether he would receive the tubingand send it to the designated area for off-loading.When Gile replied in the negative,Lavender gave Gile a work assignment to receive the material.Gile refused theassignment and gave as his reason for the refusal sections E and F of article I of theLabor Agreement.Lavender then called Daniels into the meeting.After Lavender had informedDaniels that Hunter was a nonunion driver, he issued a work assignment to Danielsto receive the merchandise on Hunter's truck.Daniels refused the assignment on theground that he had been instructed by Respondent's business agents and stewardsnot to receive any material delivered by a nonunion driver.Gile then informed Hunter that if he were to hire a driver from Respondent's LasVegas hiring hall he could have the material off-loaded.Hunter replied if he hireda union driver it would take his profit away for hauling the tubing, because "SaltLake Transfer takes a percentage of my profit, and if I were to give you money therewould be nothing left for me."At Lavender's request Hunter and Gile left Lavender's office.Lavender then tele-phoned Ray Saunders, assistant project manager of logistics, and explained to Saun-ders the aforementioned Hunter-Gile situation.Saunders then came to Lavender'soffice and instructed the latter to telephone Respondent's Las Vegas office.Lavenderdid as instructed and spoke to Forrest Carter,16 a Respondent trustee.Regardingwhat was said during this telephone conversation, Lavender credibly testified asfollows: 17A. I told Mr. Carter we had a non-union driver, and he was not interestedin joining the union or hiring a driver from the union hall, and I asked him ifhe would instruct his steward, Mr. Gile, to receive the material.14 Thompson'sversion of what transpired on the above referred-to occasion is substan-tiallyin accordwith Lavender's.15 Thompsonwas asked by Respondent's counsel whether at the above-mentioned meetinghe made the remark"This is the parting shot."To this question, Thompson replied "Nottomy knowledge. I may have made it. As far as I was concerned, the situation hadbeen resolved and there was no reason for making such a statement. If I did make it,it was prior to the time the situation [sic]." By "the situation [being] resolved" Thompsontestified he meant "when the Hycalog personnel stated that they would send the loadback to town and have it redelivered by another carrier."Thompson also testified that,as a businessagent, he had no authority to call a strike.19Also referred to in the record as Joe Carter. Saunders, with Carter's knowledge,was 'on an extension telephone throughout this telephone conversation17Forrest Carter, a brother of William, Respondent's secretary-treasurer, did not testify TEAMSTERS, LOCAL UNION NO. 631, ETC.87Mr Carter replied that he had a letter from Reynolds which said that in caseof a deadlock between a non-union driver and a Teamster steward that Mr. BillCarter and David Crockett 18 were to resolve the problems.And then I asked Mr. Carter if it was his union's instructions to his stewardsand business agents that they were not to receive or off-load any material deliv-ered by non-union drivers, and he replied, "This is right," that they would notreceive or off-load.At the conclusion of the foregoing Lavender-Carter telephone conversation, Saun-ders instructed Lavender to have Hunter drive his truck to area 3 to be off-loadedby Reynolds' forklift operators, who are represented by the Operating EngineersUnion.Lavender, in turn, instructed Gunnels to accompany the truck to area 3, totally the material, and to sign the driver's bill of lading after the material had beenoff-loaded 19Shortly after the truck had left for area 3, Gile came into Lavender's office andasked Lavender where the truck had been driven. Lavender replied that he had giveninstructions for the truck to proceed to area 3 to be off-loadedDespite Lavender's warning to Gile that if he went to area 3 to watch the off-loadingof the Hunter truck he would be leaving his work area without permission, he, never-theless, proceeded to area 3, maintaining that he had been instructed by WilliamCarter to follow the Hunter truck as a Respondent representative.At area 3, Gile solicited and received the support of Carr, assistant foreman offorklift operators, not to off-load the truck.This arrangement was agreed to by Carrafter Gile had informed him of an understanding which existed between Respondentand the OperatingEngineersto refuse to off-load trucks driven by nonunion drivers.Frank Schell, business agent for the Operating Engineers, in Gile's presence, toldGunnels and"Slim"Watson, Reynolds' drilling superintendent who had come toarea 3 while the Hunter truck was there, that the members of the Operating Engineerswould not off-load the truck, or handle, or touch thematerialwhen it was on theground.Further, Schell said that if supervisors of Reynolds decided to use or handlethematerialhe could "damn well shut down the wholetest site."About this time,Thompson arrived on the sceneand againproposed Respondent's four alternativesto Hunter.Again Hunter rejected theRespondent's demands.As a consequence ofRespondent's solicitationof theOperating Engineers to join in refusingto off-loadthe truck,Hunterwas obliged to off-load itwithout any aid.Although Hunter arrived at NTS about 9:30 a.m., his truckwas not off-loadeduntil about 3:30 p.m.On April8, an InternationalTransport truck arrived at NTS to deliver to Reynoldsa Grizzly feeder which Reynolds had rented from Allis Chalmers of West Allis,Wisconsin.About 12:30 that afternoon, April 8, Gile came into Lavender's office with Rupert,the driver of theInternationaltruck, and told Lavender,in the presenceof Strawnand Rupert, that he was unable to determine whether Rupert was a Teamsters mem-ber; that hehad asked Rupert several questions regarding his union status and Ruperthad refusedto answerthem; and that Rupert had also refusedthe suggestion to tele-phone his dispatcher to obtain instructions.Gile then stated thathe was unable todeterminewhether or not Rupertwas a uniondriver.Lavender said he was notinterestedin Rupert'sunionstatus, adding that all he wanted to know was whetherGile would receive the feeder Rupert was attempting to deliver.When Gile repliedthat he wasnot refusingto receive the feeder, all he wanted to know was whetherRupert wasa uniondriver,Gilethenturned to Rupert and advised him of Respond-ent's four alternatives.When Rupert madeno comment,or showed any interest inGile's remarks about the alternatives, Lavender told Rupert that Reynolds did notrequire him to be, or become, a unionmember inorder to make deliveries to Reyn-olds at NTS.About 12:40 that afternoon, April 8, Lavender calledDaniels intohis office and,in the presence of Strawn, Gile, and Rupert, gave Daniels Rupert's freight and pack-ing bills, together with instructions to have Rupert's truck processed.Before Danielscould make any comment, Gile remarked that Lavender was violating the LaborAgreement by directing Daniels to handle the merchandise of Rupert's truck andhence he (Gile) "was tying up the truck because the driver wasnon-union."Laven-11Reynolds' NTS project manager.19This work is normally performed by employees who are members of the OperatingEngineers Union. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDder then asked Daniels if he was refusing to process Rupert's truck and Danielsreplied that he was, in accordance with sections E and F of article I of the LaborAgreement.About 3:30 that afternoon, W. O. DeWees, Reynolds' then NTS supply manager,instructed Lavender to have Rupert's truck sent to the motor pool area to be off-loaded by the Operating Engineers.Rupert drove the truck to the motor pool, arriving there about 4 p.m.About thetime the truck arrived at the motor pool there were present besides Rupert, DeWees,Lavender, D. B. Snodgrass, Reynolds' NTS maintenance operations supervisor, ClarkLawson, Reynolds' NTS manager of equipment maintenance department, Steve Rex-road, Reynolds' NTS master mechanic and supervisor of generator assignment andgenerator repairs,20 and Sylvester Presser, Reynolds' NTS swing shift inspector and amember of the Operating Engineers Union.Shortly after Rupert's truck arrived at the motor pool, Gile requested Presser notto have the truck off-loaded by the Operating Engineers who usually would have donethat job.When Lawson, Snodgrass, and Rexroad arrived at the motor pool, Gileimmediately told Lawson that "he had instructed Mr. Presser to refuse to off-loadthe equipment on behalf of Teamsters Local 631."When Lawson asked Presser ifhe would off-load the truck, Presser said that he would have to consult with hissteward.Presser, accompanied by Gile, Lawson, and Snodgrass, went into a nearby trailer,where Presser presumably telephoned his steward, James Fox.Within about 5 min-utes of the conclusion of Presser's telephone call, Fox arrived at the motor pool andwas informed by Gile, in the presence of Presser, Lawson, Snodgrass, and others,that he had requested Presser to refuse to off-load the equipment and he thenrequested Fox also to refuse to do so.Fox replied that he would have to contacthis union hall.Lawson invited Fox to go into the trailer to make his telephone call. Fox, accom-panied by Lawson, Snodgrass, and Gile, presumably called the Operating Engineers'hall.When Fox had completed his telephone call, Lawson asked him to whom hespoke.Fox replied that he had spoken to Bill Walsh 21 and that Walsh had instructedhim not to off-load Rupert's truck.Thereupon, Lawson instructed Snodgrass to off-load the truck, which Snodgrass, in Presser's presence, did.Under normal circumstances, Rupert's truck would have been off-loaded in 5 or10 minutes; as it was, Rupert and his truck were at the test site from about 12:30 p.m.until about 4:45 p.m. that day.On April 9, a Dealers Transit truck arrived at NTS with an antenna group fromPueblo, Colorado, consigned to Reynolds.About 3 p.m. that day, April 9, Lawson instructed Snodgrass to go with FrankKernan, an inspection supervisor and a Reynolds' NTS salaried employee, to proceedto the test site's upper yard and have the Dealers Transit truck off-loaded.WhenSnodgrass and Kernan arrived where the truck was parked, they were met by Gile andRichard Chnst, a Reynolds' NTS inspection foreman and a member of the OperatingEngineers Union. Shortly thereafter the group was joined by Lou Strawn.After Gile had requested Christ, on behalf of Respondent, to refuse to off-load theantenna group, Snodgrass asked Christ to have one of his men off-load the equip-ment.Christ replied, to quote from Snodgrass' credible testimony, "He couldn't dothat, on the basis of Mr. Gile's request."After Christ stated that he could not havethe truck off-loaded, Snodgrass suggested that Chnst contact his steward. Snodgrass,Gile, and Christ then went into a nearby trailer where Christ made a telephone callAbout 20 minutes after the conclusion of the telephone call, referred to immedi-ately above, Fox arrivedGile immediately requested him to refuse to have thetruck off-loaded.Fox replied that he would have to call his union hall in Las Vegas.Accompanied by Lawson,22 Snodgrass, Christ, and Gile, Fox made a telephone call.At the conclusion thereof, Fox announced that he had spoken to Walsh, and that hisinstructionswere, "The same as yesterday.We are not to touch the material."The Dealers Transit truck was off-loaded by Snodgrass, with the assistance of itsdriver and Lawson.Normally it would have taken Christ's crew only about 10 minutes to off-load thetruck, whereas the truck and its driver were at the test site for about 13/4 hours.20 Snodgrass,Lawson, and Rexroadare, and onApril 8 were, salaried employees.21BusinessManager of the Operating Engineers Local 12 of the Southern NevadaDistrict.22 Lawsonarrived shortly after Fox had joined the group TEAMSTERS,LOCAL UNIONNO. 631, ETC.89On April 10, a Jim Warren truck arrived at NTS with a load of lumber from SilvaBrothers of Eugene, Oregon, consigned to ReynoldsAbout 1 30 p.m., Gile brought Martin Utter, the Warren truckdriver, into Laven-der's office and, in the presence of Reed Swafford, another Respondent steward,Daniels, and Strawn, Gile announced that Utter was nonunion.Gile then stated thathe had to leave for town, and that Swafford would represent Respondent.However,before leaving the meeting, Gile stated that he had already informed Utter ofRespondent's four alternatives.When Lavender asked Swafford whether he was refusing to accept the material onUtter's truck because Utter was nonunion, Swafford iephed that he was, and thatReynolds was violating sections E and F of article I of the Labor Agreement byreceivingthe delivery.Lavender informed Utter that it was not a requirement ofReynolds that Utter be, or become, a member of the Union in order to make deliveriesto Reynolds at NTSUtter then replied that he was not interested in joining Respond-ent or hiring a driver.After the above had taken place, Lavender gave Daniels a work assignment toreceive the lumber on Utter's truck.Daniels declined the assignment, stating that hehad been instructed by his steward not to receive any truck in violation of the LaborAgreementLavender then handed the work assignment to Swafford who, too,declined to accept it, adding that he was acting pursuant to orders of Thompson andJoe Carter.Saunders then arrived at the aforementioned meetingAfter being briefed byLavender as to what had transpired before his arrival, he and Lavender left the meet-ing to confer with DeWees and other Reynolds officials.As a result of his conferenceswith the aforesaid officers, Saunders telephoned Respondent's headquartersAfterbeing informed that neither Thompson, Bill Carter, nor Joe Carter were at the head-quarters,Saunders was connected with MacDonald,Respondent's presidentRegard-ing this telephone call 23 Saunders credibly testified as follows: 24I advised Mr. MacDonald and Mr. Eisinger that I had been informed by MrLavender that there was a truck loaded with plywood and that the driver hadbeen unable-they had been unable to resolve the issue whereby the driver wouldhire a union driver or the driver would join the union and we were unable toget the plywood unloaded and, as Mr. Lavender further advised that he made awork assignment to Mr. Lou Daniels,a teamster warehouse foreman,to unloadthe trucks,andMr. Lou Daniels had refused the assignment,and that Mr.Lavender had further discussed this with Mr. Merle Gile, the teamster stewardin the warehouse at Mercury who had stated that he was not to accept the workassignment.I advised Mr. MacDonald and Mr. Eisinger that this had been sometime and we had to get the material unloaded and inquired if this was the union'sinstruction to the steward.Mr. Eisinger stated that the union had instructed thesteward not to accept the work assignment in connection with material that wasbeing delivered on a truck driven by a non-union driver.Q.What, if anything, did you state to Mr. MacDonald and Mr.Eisinger inthat conversation9A. I advised him-it seemed as if they were at an impasse. The teamsterwarehouse employees would not unload it and, therefore, we would take stepsto unload the truck with supervisor personnel....Mr. Eisinger replied that asof this moment he was advising me that if we unloaded the plywood with super-visors that they would consider it on the unfair list material.Because of Swafford's instructions to the employee-members of his Union, coupledwith the fact that the Operating Engineers steward agreed to Swafford's request anddirected the members of the Operating Engineers not to receive, off-load, touch, orhandle the plywood on Utter's truck, the truck had to be, and was, off-loaded byReynolds' supervisory personnel.After the truck had been off-loaded and the plywood placed on the ground, Swaf-ford took a roll of 2-inch masking tape, stuck several strips across each stack of ply-wood, and then marked, with a marking pen, the word "Scab" across each strip of tape.On April 14, 13 Hill & Hill trucks and 1 B. F. Walker truck arrived at NTS todeliver drillcasing consigned to ReynoldsThe driver of one Hill & Hill truck andthe driver of the Walker truck were members of a Teamsters Union affiliate and thematerials in the trucks of the drivers were received and off-loaded immediately uponarrival at NTS by warehouse employees of Reynolds, who were Respondent members22E. F. Ortiz, Reynolds' NTS deputy assistant project manager, and Von Eisinger, aRespondent official,also "listened in" on this call21Neither MacDonald, Elsinger, nor Ortiz testified 90DECISIONSOF NATIONALLABOR RELATIONS BOARDGile, upon Respondent's instructions,refused, and ordered Daniels to refuse, toreceive the materials atNTS on 12 other Hill & Hilltrucks because they were drivenby nonuniondrivers.Gilecited sections E and F of articleI of the LaborAgreementas the basisfor his refusaland for his instructions to Daniels.When the nonuniondrivers drovethe trucks to the warehouseyard at well 3,Steward Seppe,upon Respondent's instructions,refused to off-load them. Seppe alsoordered M.D. Fine, foreman of the warehouse employees at well 3, to refuse toreceive and off-load the12 Hill & Hill trucks driven bynonuniondrivers.2-,As aconsequence of such refusals,Reynolds' supervisory personnel received the material,and the 12 Hill & Hill trucks were off-loadedby Hill &Hill drivers.On April15 Respondent notified Reynolds that the materials deliveredon April 3,8, 9, 10,and 14 by nonunion drivers, receivedby supervisorypersonnel of Reynolds,and either off-loaded by the nonunion drivers or by supervisory personnel of Reyn-olds, were placed on Respondent's "Unfair List."Respondent,about the same time,instructed its stewards and membersemployed byReynolds not to use, issue, load,transport,handle, or otherwise work on said materials or to perform any clericalwork in connection therewith.In accordance with such instructions, Gile, twice onApril 14, ordered Avery Cooley,Reynolds' warehouse foreman in the issuing branchof general stores and a member of Respondent,not to fulfill any requisition for anySilva plywood.On April 15 Gileinstructed Russell, a Reynolds' warehouse foreman and a memberof Respondent,not to load or handle this plywood, and instructed Martin,a truck-driver for Reynolds and a member of Respondent,not to haul the Silvaplywood.Asa consequence of Gile's actions,this plywood had to be issued,handled,loaded, andtransported by supervisory personnel of Reynolds.On April 22 Coca-Colawas delivered to Reynolds by a nonunion route managerof the Coca-Cola Bottling Company inLas Vegas, Nevada.The Coca-Cola wasdelivered to the food warehouse in zone 1, which was its f.o.b. point.This was aspecial order and shipment amounted to $260.Lavender went to the food warehouse after some 20 to 25 cases had been unloaded.Uponarriving at the food warehouse,Lavenderwas informed that Respondent'ssteward,Art Rudy,had instructed the Reynolds'NTS personnel who were Respond-ent members to refuse to unloadthe Coca-Colabecause it had been delivered by anonuniondriver;Rudyhad stated that he had been instructed by Thompson andEisinger not to receive any material delivered by nonunion drivers, and that the foodwarehouse superintendent had given instructions to the warehouse foreman, who wasalso a Respondent member, tohave the Coca-Cola unloaded,and the foreman hadrefused to do so.Lavenderthen called Joe Carter and asked him if those were union instructionsnot to unload,and Carter said they were.The Coca-Cola truckdriver,without any assistance from any Respondent memberemployedatNTS,unloaded the truck in about 20 minutes.Shortly thereafter JoeCarter arrived and stated"the pop would be put on the unfair list and before theday was over and the supervisors would be drinking hot pop."There is normally no problem with the deliveryof Coca-Cola.The employees ofCoca-Cola are covered byan agreement with a local of the Teamsters Union andwere receiving wages of $81 a week plus commissions of 5 cents a case.On May 4, 1964, two Byron Jackson trucks, driven by nonunion drivers, arrivedat the gatesofNTSfrom Long Beach, California, with bentonite consigned toReynolds.The trucks arrived inside the complex at approximately 10:30 a.m., May 5. Theusual procedure was to have all trucks hauling bentonite weighed in upon arrival atthe scales and to have them reweighed after the bentonite had been off-loaded, todetermine the actual amount of bentonite delivered.About11 a.m.,May 5, Snodgrass, the twoByron Jackson drivers, Edwin Fink, asupervisor of the Byron Jackson drivers, Bob Riley andJohnMcFarland, two Reyn-olds NTSsupervisors, and Thompson,gathered at the weighing area where the twotrucks were parked.Snodgrass,in the presence of the persons named above,asked Riley 26 to havethe trucks weighed.Riley replied that he could not have the trucks weighed becausethere were no union drivers present to drive the trucks onto the scales.Thompsonthen stated that on behalf of Respondent,Riley was forbidden to carry out Snod-grass' request.25 Fine and his crew were, and are, Respondent members21Riley is, and at that time was, a Respondent member. TEAMSTERS, LOCAL UNION NO. 631, ETC.91Snodgrass telephoned E. F. Ortiz, Reyonlds' NTS deputy assistant project man-ager, for instructions.Ortiz instructed Snodgrass to either weigh the trucks himselfor have a supervisor do it.McFarland weighed the trucks 27Itwas not until about 11:15 that the two trucks were weighed.Under normalcircumstances, it would have taken Riley or his crew only about 10 minutes to weighthe trucks.About 8:30 a.m., May 6, two other Byron Jackson trucks arrived at NTS with a,shipment of bentonite for Reynolds. Snodgrass ordered the trucks to be driven tothe weighing-in area and then he, himself, proceeded to that area.Upon arrivingthere, Snodgrass requested Riley to have the trucks weighed.Riley declined to doso without obtaining the permission of his steward, John Ebarb.Upon being unableto locate Ebarb by telephone, Snodgrass and Wayne Mabry 28 went to Giles workarea,where Snodgrass told Gile that he had asked Riley to weigh the two ByronJackson trucks, but he had refused to do so.Gile stated that the said trucks couldnot be weighed by Riley because the drivers were nonunion, citing as his authoritysections D, E, and F of article I of the Labor Agreement.Snodgrass then suggested to Gile that he telephone one of Respondent's businessagents for permission to have the trucks weighed.Gile, however, refused to do so,,adding that he would assume full authority in refusing to have the trucks weighedor off-loaded.After leaving Gile, Snodgrass and Mabry returned to the weighing area, where-they met Riley and Ebarb. Snodgrass told Ebarb, in Mabry's and Riley's presence,that the two Byron Jackson trucks were waitmg to be weighed and that Riley wouldnot weigh them; that Gile had instructed Mabry to tell Riley that the trucks shouldnot be weighed by Riley or his crew. Snodgrass then asked Ebarb to telephoneRespondent's Las Vegas hiring hall and ascertain whether the two trucks could beweighed by Riley's crew.Ebarb telephoned Respondent's Las Vegas headquarters.After completing his telephone call, Ebarb informed Snodgrass, in Riley's pres-ence, that he had been instructed by Thompson to refuse to have the trucks weighed.Thereupon, under instructions from Snodgrass, McFarland weighed the two trucks.If no problem had arisen with respect to the drivers of the trucks being nonunion,the trucks would have been weighed by Riley, Mabry, or by some other member oftheir respective crews.On April 15 Respondent wrote Reynolds that the merchandise which had beenreceived and unloaded by Reynolds' NTS supervisory personnel on April 3,29 8,30 9,3110,32 and 14 33 had been placed on Respondents "Unfair List"; that those unionmembers then employed by Reynolds had been so notified; and that the employeeshad been instructed not to handle or work on any of the materials listed on the"Unfair List." In the notification Respondent further advised Reynolds that if Reyn-olds attempted to discipline any Respondent member employed by Reynolds atNTS for refusing to handle any material listed on the "Unfair List" then, in that event,Respondent would strike Reynolds' NTS operationsAlso on April 15 Respondent wrote Reynolds protesting the Hill & Hill deliveryof the previous day as a violation of sections A, B, C, D, E, and F of article I of theLabor Agreement, and maintaining that the delivery, receiving, and off-loading werealso violative of the working arrangement between the Union and Reynolds, wherebysuch disputes were to be resolved at top management levelThe Union demandedthat Reynolds pay 13 drivers on the Union's out-of-work list $41.42 each and 7 ware-housemen on the list $38.86 each for the day's work of which they had been deprivedby reason of the performance of the off-loading work by Hill & Hill personnel.34 The"McFarland is a salaried employee and is not represented by any labor organization28Mabry is, and at that time was, a Respondent member.The tubing shipped by Colorado Fuel & Iron Company of Pueblo, Colorado, in aJeffries Eaves truck.30 The Grizzly feeder shippedby Allis-Chalmers,ofWest Allis,Wisconsin,in an Interna-tional Transportation truck.ffi The antenna group shipped from Pueblo, Colorado, in a Dealers Transit truck.32 The plywood of Silva Brothers of Eugene, Oregon, shipped in a Jim Warren truck33The pipe which was off-loaded from the 13 Hill & Hill trucks driven bynonuniondrivers."It will be recalled that on April 14, 14 Hill & Hill trucks arrived at NTS withmerchandise consigned to Reynolds.The driver of one of the trucks belonged to aTeamsters local ; the 13 other drivers were nonunionSeven "swampers"accompaniedthe trucks from Corpus Christi, Texas.Since Respondent's members refused to off-loadthe trucks driven by the 13 nonunion drivers, the 7 "swampers" were called upon to dothat job. 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDletter concluded with a statement to the effect that if the pay demanded was not forth-coming in the near future, action to enforce payment would be taken in the SmallClaims Court.C. Concluding findingsSection 8(e) of the Act, as amended by the Labor-Management and DisclosureAct of 1959, provides in pertinent part.It shall be an unfair labor practice for any labor organization and anyemployer to enter into any contract or agreement, express or implied, wherebysuch employer ceases or refrains or agrees to cease or refrain from handling,using, selling, transporting or otherwise dealing in any of the products of anyother employer, or to cease doing business with any other person, and any con-tract or agreement entered into heretofore or hereafter containing such an agree-ment shall be to such extent unenforceable and void:Provided,That nothing inthis subsection (e) shall apply to an agreement between a labor organization andan employer in the construction industry relating to the contracting or subcon-tracting of work to be done at the site of the construction, alteration, painting, orrepair of a building, structure, or other work:... .Section 8(b)(4)(i) and (n)(B), as amended in 1959, provides in relevant partthat it shall be an unfair labor practice for a union or its agents(4) (i) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in an industry affecting commerce to engagein, a strike or a refusal in the course of his employment to . . . perform anyservices, or (ii) to threaten, coerce, or restrain any person engaged in commerceor in an industry affecting commerce, where in either case an objective thereofis:....*(B) forcing or requiring any person ... to cease doing business with any otherperson ....Section 8(e) implements and reinforces the secondary boycott provisions added bythe 1947 Taft-Hartley Amendment to the Act.These provisions were specificallydesigned to limit the area of industrial dispute in order to confine its effects to theparties immediately conceined and to prevent its extension to employers not directlyinvolved.There are two prerequisites for the finding of a Section 8(b) (4) (i) (B) viola-tion: (1) that a labor organization induce or encourage any individual employedby any person to engage in a work stoppage; and (2) that an object of this conductbe to force or require one person to cease doing business with another person. Section8(b)(4)(ii) is a wholly new provision added to Section 8(b)(4) by Congress as apart of the 1959 amendments to the ActThe two prerequisites for the finding of aSection 8(b)(4)(ii)(B) violation are- (1) that a labor organization "threaten,coerce, or restrain any person"; and (2) that an object of this conduct be to forceone person to cease doing business with another person.Section 8(b)(4) renders unlawful, as did the corresponding provisions of the1947 Act, the implication of neutral employers in disputes not their own where anobject is to force the cessation of business relations between the neutral employer andany other person. "The impact of the section [is] directed toward what is known asthe secondary boycott whose `sanctions bear, not upon the employer who alone is aparty to the dispute, but upon some third party who has no concern in it.'Interna-tional Brotherhood of Electrical Workers v. N L R B.,181 F. 2d 34, 37, affd. 341 U S.,694."Local 761, International Union of Electrical, Radio and Machine Workers,AFL-CIO (General Electric Company, Intervenor) V. N.L.R.B.,366 U.S. 667, 672.35As the Board has succinctly pointed out in several cases, the execution and enforce-ment of a contract clause which prohibits the subcontracting of work performed byemployees in a bargaining unit covered by such contract may be lawful because itsobjective is the preservation of work in the unit 36,On the other hand, where a clauseas See alsoN.L.R.B. v Joint Council of Teamsters No.38,at al., and Arden Farms Co.,et al.(California Assn. of Employers),338 F. 2d 23 (CA9) ; N L R.B. v Milk WagonDrivers' Union, Local753, etc.(Pure Milk Association),335 F. 2d 326 (CA 7).iS See, for example, OhioValley Carpenters District Council, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, et al. (Cardinal Industries, Inc.),136NLRB977 ; Milk Drivers and Dairy Employees Union, Local No. 546, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (Minnesota MilkCompany),133 NLRB 1314, affil subnomMinnesota Milk Co. v N L,R B ,314 F. 2d761 (C A 8). TEAMSTERS, LOCAL UNION NO. 631, ETC.93allows subcontracting or permits the receipt of merchandise from sellers only under;ertain conditions; e.g , a provision by which the subcontractor or seller is under con-tractwith the union or is approved by the union, the basic target of such clauseconcerns the employment conditions of the employees of another employer, it issecondary in natuie and therefore within the scope of Section 8(e) 37The credited evidence, as epitomized above, leaves no doubt that Respondent,through its various officials, including Thompson, Gile, Swafford, Rudy, Ebarb, andSeppe, induced and encouraged an "individual employed by any person" andthreatened a "person engaged ... in an industry affecting commerce" to bring abouta work stoppage proscribed by Section 8(b) (4) (i) and (ii) (B) of the Act.Thisfinding becomes inescapable when consideration is given to the numerous demands,instructions, orders, and appeals of Thompson, Gile, Seppe, Swafford, Rudy, Ebarb,and other officials of Respondent to its members employed by Reynolds at NTS notto receive any merchandise which arrived at NTS on a truck driven by a nonuniondriver nor to off-load any such truckThere can be no doubt that the aforesaidinstructions, orders, demands, and appeals were to cut off shipments of merchandiseto Reynolds by carriers employing nonunion drivers with whom Respondent had a"primary" or "ultimate" dispute.Respondent's picketing of theWolfeMobileTrailers clearly establishes that "an object" of its conduct was to force or requireJohnson to cease doing business, and to force Reynolds or require Reynolds to ceasedoing business, with Wolfe and Morgan Drive-Away.Respondent's dispute in thatinstance was with interstate carriers and vendors who employ nonunion drivers whoenter Respondent's territorial jurisdiction at NTS.Respondent sought to conscriptReynolds and Johnson to aid in this dispute. The nonunion drivers were employees ofthe interstate carriers and vendors and were not employees of ReynoldsIt thusfollows that by the actions of Thompson, Gile, and the various other Respondentofficials here involved, Respondent induced work stoppages with an object of forcinga cessation of business between a neutral and the primary employer, a plain violationof Section 8(b) (4) (i) (B).35In short, it is settled law that a union cannot use means proscribed by Section8 (b) (4) (i)and (ii)and pressure an employer who has no control over whom anotheremployer hires. Respondent, by inducing its members and the members of the Operat-ing Engineers Union then employed,at NTS by Reynolds to cease work, was forcing-or attempting to force-Reynolds to "cease" or to "refrain" from doing business 39with any interstate carrier or vendor who did not hire drivers who were members ofthe Union or of one of its sister locals when making deliveiies to Reynolds at NTSAssuming, as Respondent contends, that Respondent also had other objectives;e g., uniformity of wages and working conditions among employers doing businesswith Reynolds and Johnson, a desire to treat all signatories to the Labor Agreementalike, the preservation and stabilization of established working conditions at the NTSarea, it can draw no comfort from this. It is settled law that if an object of a union'sactivity is unlawful, the legality of its other objectives does not insulate its conduct37District No. 9, International Association of Machinists, AFL-CIO (Greater St LouisAutomotive Trimmers & Upholsterers Assn.) v. N.L.R.B.,315 F. 2d 33 (CAD C) ; LosAngeles Mailers Union No. 9, International Typographical Union, AFL-CIO (Hillbro News-paper Printing Co.) v. N.L.R B,311 F. 2d 121 (C A.D C) ;Bakery Wagon Drivers andSalesmen, Local Union No 484 (Continental Baking Co., et al.) v. NL.RB.,321 F 2d353 (C.A.D.C);N.L R.B. v. Amalgamated Lithographers of America (Ind ) et at. (Lithog-raphers and Printers National Assn, et al.),309 F. 2d 31 (C.A.9) ; NL.R.B. v. JointCouncil of Teamsters No38,supra; Milk Wagon Drivers' Union, Local 753, etc., supra.33 Besides the cases cited,supra,seeN.L.R B. v. Local 294, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America (Van Transport Lines,Inc.),298 P. 2d 105 (C A. 2) ;N.L R B. v. Plumbers Unionof NassauCounty, Local 457.etc (Bomat PlumbingitHeating),299 F. 2d 497 (C A2) ; International Brotherhood ofElectricalWorkers, Local 501, et al. (Samuel Langer) v. N.L R.B.,341 U S. 694,N L R B.v.Denver Building and Construction Trades Council,at at. (Gould it Preisner),341U.S. 675.3DThere is no doubt that Reynolds had "business" arrangements with the carriers andvendors named in the consolidated complaint and that Respondent wanted Reynolds to"cease" carrying out those arrangements.Section 8(e) reaches agreements to "refrain"from doing business with another employer as well as agreements to "cease" such activityThe language and legislative history of the "cease doing business" provision show that itwas intended as a catchall clause, inserted to cover any agreement within the congres-sional intendment which the language of the "cease" or "refrain" part of the sectionmight not cover. (2 Leg Hist. 1162 (1959) ; 2 Leg Hist 1708 (1959) ; 1 Leg Hist683 (1959) ) 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the proscription of Section 8(b) (4).40 Indeed, even if Respondent's ultimateobjectives were lawful, "a finding of an illegal intermediate objective is all that isrequired." 41Respondent's reliance onRetail Clerks Union Local 770, etc. (United States Hard-ware and Paper Company, et al.) V. N.L.R.B.,296 F. 2d 368 (C.A D.C.), is mis-placed.That case does not hold that a union may engage in prohibited conductagainst an employer where another employer controls the work in question, a situa-tion which the instant case is faced with.Respondent further contended at the hearing and in its brief that by engaging inthe activity of questioning the over-the-road drivers upon their arrival at NTSregarding their union drivers, it was merely attempting to preserve the workingstandards in the area set up in the Labor Agreement, and hence its conduct in thatregard was not violative of the Act.In support of said contention Respondent relies heavily onOrange Belt DistrictCouncil of Painters No. 48, AFL-CIO, et al. (Calhoun Drywall Co.) v. N.L.R B.,328 F. 2d 534 (C.A.D.C.). In that case the court, referring to two of its earlierdecisions,42 held that clauses which seek to limit contracting to employers whomaintain "labor standards" commensurate with those of the employer party to acollective-bargaining contract with a union are "primary," in that they seek to pre-serve and protect such standards and are not proscribed by Section 8(e).The dis-puted contract provisions and Respondent's conduct in the instant case do notpermit reliance upon the court's reasoninginOrange Belt.Not only are sections D, E, and F of article I of the Labor Agreement inappositeto the type of clause referred to inOrange Belt,43but the facts belie the contention.It is apparent that the "labor standards" referred to inOrange Belt,which arenormally gained by unions for employees pursuant to labor agreements with employ-ers, include more than wages alone.The Labor Agreement under consideration here,for example, among other provisions, provides the following standards other thanwages: Union recognition; hiring hall; provisions for governing strikes, lockouts, andjurisdictional disputes; classifications; procedures for settlement of grievances anddisputes; holidays; overtime pay; and working rules providing for meal periods,payment of wages, traveltime, and subsistence.The record clearly established that no steward or business agent of Respondentever asked any nonunion driver for an interstate carrier or for a vendor whether hehad similar, greater, less, or any of the standards set forth in the Labor Agreement.In fact, Gile testified, and I find, that he would ask the driver, "If he was a memberof the union, if he belonged to the union," and if the driver answered in the affirma-tive, he would then request to see his union book, simply to determine if the driverknew, or was receiving, the prevailing wage rate in the locality.Other than the above procedure, Gile never asked the drivers whether they receivedany of the other benefits or standards provided for in the Labor Agreement. In fact,when Gile took a driver to a Reynolds' representative for the purpose of disclosing tothe representative that the driver was nonunion and therefore Respondent's memberswould not receive or off-load the truck, he never questioned the driver concerninghis wage rate or any other term or condition of employment under which he worked.In fact, Gile testified, and I find, that at no time did he state to any Reynolds' repre-sentative that Respondent was refusing to receive and off-load the truck becausethe driver was not receiving the prevailing wage rate.Gile further testified, and I find, that when a union driver for an interstate carrieror vendor arrived at NTS with material for Reynolds from any State outside theState of Nevada, he did not know, nor did he inquire about, the wage rate the driverwas receiving; that he had no personal knowledge that the union drivers were infact being paid the wage rates called for in the Labor Agreement; and that he wouldmerely ask the driver if he belonged to a union, and if he produced a union book,4°N.L.R.Bv.Denver Building and Construction Trades Council, at al (Gould &Preisner),341 U.S 675;N.L.R B. v. Local 74, United Brotherhood of Carpenters &Joiners of America, A.F. of L., atal(Watson's Specialty Store),341 U.S 70741Amalgamated Meat Cutters & Butcher Workmen of North America, AFL, Local 88(Swift & Company, Intervenor) v. NL.R.B.,237 F. 2d 20, 25 (C.A.DC.).48Retail Clerks Union Local 770, etc.(United States Hardware and Paper Company,et al.) v. N.L.R.B., supra,andDistrict No. 9, International Association of Machinists,AFL-CIO (Greater St. Louis Automotive Trimmers & Upholsterers Assn) v N L R.B ,315F 2d33 (C.A D.C.)4a See, for example,Meat and Highway Drivers, Dockmen, Helpers and MiscellaneousTruck Terminal Employees, Local Union No. 710, etc. (Wilson & Co.) v. N.L.R.B.,335F. 2d 709 (C.A.D.C.). TEAMSTERS,LOCAL UNIONNO. 631, ETC.95he would not pursue the matter any further. In short, Gile made no inquiry of thedriver except to ascertain whether he was a union member. If he was, then thedriver was permitted to have his truck off-loaded. If he was not, the driver had toaccept one of Respondent's four alternatives, otherwise Respondent's members wouldnot off-load the truck.Respondent also very heavily relies on the proviso to Section 8(e), which exemptsfrom the ban of that section agreements "between a labor organization and anemployer in the construction industry relating to the contracting and subcontractingof work to be done at the site of the construction, alteration, painting, or repair of abuilding, structure, or other work...."Respondent's main contention in this regard was that the proviso was applicableto all the material delivered to NTS for the account of Reynolds and thus it was withinits statutory as well as its contractual rights in seeking to force Reynolds to purchaseor rent materials from, and have such materials hauled to NTS, by employers whosedrivers were represented by Respondent or one of its sister locals.The tasks whichthe drivers in the instant proceeding performed were merely the final act of deliveringcertain materials to Reynolds, and hence the contention is without merit.As will be shown immediately below, it is manifestly clear that Congress intendedto, and did, limit the proviso's exception to work actually performed on the construc-tion site and to leave within the hot cargo ban the delivery of materials to the site.The House Conference Report states,44 "It should be particularly noted that theproviso relates only and exclusively to the contracting or subcontracting of workto be done at the site of the construction.The proviso does not exempt from Section8(e) agreements relating to supplies or other products or materials shipped or other-wisetransported to and delivered onthe site of the construction." [Emphasis sup-plied.] 45Senator Kennedy explained on the floor of the Senate that the proviso"does not cover boycotts of goods manufactured in an industrial plant for installa-tion at the jobsite, or suppliers who do not work at the jobsite." 46RepresentativeBarden, another proponent of the 1959 amendments, stated that the proviso dealtonly with "the contracting or subcontracting of work to be donedirectlyon the siteof the construction." [Emphasis supplied.] 47Here, it is evident that interstate car-riers and vendors were supplying materials, not all of which were purchased orrented for use in construction work, from points located outside the NTS project;and the question presented is whether the onsite driving can be separately classifiedas construction site work or whether these tasks, in fact, form an integral part of thetotal process of delivering materials.The very nature of the materials delivered toReynolds at NTS and the use to which most of it is put amply supports a finding thatthe onsite tasks were but an inseparable extension of the total delivery process, andI so find 48At the hearing and in its brief, Respondent contended that it was merely seekingto enforce the rates provided by the Davis-Bacon Act for certain work at NTS.The short, but respectful, answer to this contention is that the record is absolutelydevoid of any credible, or other, evidence that Respondent sought to enforce thepayment of such rates with respect to union drivers nor if the nonunion driversaccepted one of Respondent's four alternatives of joining Respondent or returningthe load to Las Vegas for delivery by a union driver.441 Leg Hist 943 (1959)."The underscored words indicate that Congress had in mind the total process ofdelivering materials.Thus, the fact that some portion of a continuous delivery takesplace on the jobsite would not qualify that final segment as construction site work482 Leg. Hist. 1433 (1959)472Leg Hist 1715 (1959).For example, (1) The Grizzly feeder, a rental item, was delivered to the NTS stor-age yard, to be transported later to an area 45 miles away. It was not a completepiece of equipment when delivered ; rather, it was to be assembled at the forwarded area.It is a grader used to produce sand. (2) The antenna group, a capital item, deliveredto the NTS storage yard, is part ofa missiletracking system used by the U.S. WeatherBureau at various locations at NTS. (3) The drillcasing, a stock item, delivered to thewell 3 yard and never immediately delivered to the point of use, is later issued to thedrilling department by the supply department.When requisitioned, it is transported tothe drillsite and assembled at that locationIt is used to preserve holes left standingto prevent cave-ins(4)Detergent, a stock item, delivered to well 3 yard, is later mixedat mudplants at areas 3 and 9Thereafter, it is injected into drills at the drillsite.(5)Bentonite, a special order, delivered at well 3, is later checked out as needed andmixed at the mudplantFrom there, it is transported to the drillsite, where it is placedon bits of the drill rigs to keep them cool 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn any event, it is apparent that deliveries of materials and equipment by over-the-road drivers or by vendors to NTS consigned to Reynolds are not covered by theDavis-Bacon ActThat act provides in pertinent part:The advertised specifications for every contract in excess of $2,000, to whichthe United States or the District of Columbia is a party, for construction, altera-tion, and/or repair, including painting and decorating, of public buildings orpublic works of the United States or the District of Columbia within the geo-graphical limits of the States of the Union, or the District of Columbia, andwhich requires or involves the employment of mechanics and/or laborers shallcontain a provision stating the minimum wages to be paid various classes oflaborers and mechanics which shall be based upon the wages that will be deter-mined by the Secretary of Labor to be prevailing for the corresponding classesof laborers and mechanics employed on projects of a character similar to thecontract work in the city, town, village, or other civil subdivision of the Statein which the work is to be performed . . . .The over-the-road drivers are not mechanics or laborers under any normal useof the termDeliveries are not for the construction, alteration or repair, painting ordecorating of public buildings, or reasonably public works in the sense intended bythe aforesaid act.The drivers perform no work on the site other than making thedelivery, and no construction work is performed at the warehouses and storageyardsFinally, a goodly portion of the materials were not destined for construction,alteration, or repair of buildings.Respondent's further contention was that one of the main purposes of sections D, E,and F of article I of the Labor Agreement was to preserve "unit work."The Board has held that contract provisions, which do more than define andreserve exclusive performance of employees in a bargaining unit work of a kindthat traditionally has been performed in that unit, have a different function from thecontracts which Congress was concerned with under Section 8(e).For the sole,direct, and primary aim of such clauses is to protect and preserve work, and there-fore jobs for employees within the bargaining unit 49On the other hand, it is now11N.L R.B v Local38,International Brotherhood of ElectricalWorkers,AFL-CIO(S. Simon Construction Co ),339 F 2d 197 (CA 6), enfg 141 NLRB 938.Ohio ValleyCarpenters District Council,etc (Cardinal Industries,Inc.),136 NLRB 977,enfd 339F. 2d 142 (C.A. 6). It Is interesting to note at this juncture that in disposing of theissues in theOhio Valleycase, the court observed:The foregoing is part of the so-called "secondary boycott" provisions of the statute['8(b) (4) (i)and (ii) (B).]We need not venture into a general discussion of theirpurposes or meaning.The problem has been before the courts in numerous varyingfact situations[Citing cases ]The Supreme Court has pointed out that the statute cannot be applied literally,for "it would ban most strikes historically considered to be lawful, so-called primaryactivity "[Citing a case ]At the same time the objectives of the statute in re-spect to secondary boycotts must be achieved"[D]ual congressional objectives,"the Court has called the provisions[Citing cases ]Thus lines must be drawn, andaccordingly, as the Court has told us, the Board and the courts have attempted todevise criteria."The nature of the problem, as revealed by unfolding variant situa-tions, inevitably involves an evolutionary process for its rational response, not aquick, definitive formula as a comprehensive answer" [Citing a case ]The basic criterion is, as the statute (Section 8(b)(4)) specifically provides, theobject, or objects, of the union action[Citing a case ]So the problem is.Whatwas the object?The Board has held several times that, if a union demands that acontractor do something he is powerless to do except by ceasing to do business withsomebody not involved in the dispute, it is manifest that an object of the union is toinduce this cessation of business[Citing cases.]The courts to which this prob-lem has come have agreed with the holdingsWe think this is rational and proper reasoningSo in the case before us Hankin's[sic] only means of compliance with the union demand was to cease doing businesswith CardinalHankins had no power to do by its own act what the union demandedthat it do, that is, build the framing with its own men on the jobsite. It is reason-able to hold that the object of the union was not an impossible act but was thealternative possible.The union says its agreement with Hankins was a legal one, designed to preserveto its members (Hankin's [sic] employees) work normally theirs.But it is estab-lished that a legal contract does not immunize illegal action employed for its en-forcement.[Citing a case ] TEAMSTERS,LOCAL UNIONNO. 631, ETC.97well established that clauses in a collective-bargaining contract which expressly oriinpliedly permit the subcontracting of unit work only to employers under contractwith the union violate Section 8(e).50The clauses of the Labor Agreement hereunder consideration, realistically appraised, are nothing more than an implied unionsignatory agreement restricting Reynolds and the other employers who are signa-tories to said Agreement to those employers under contract with Respondent or oneof its sister locals, without regard to unit considerations.Thus, the clauses placerestrictionswhich are not "strictly germane to the economic integrity of the prin-cipal work unit ... it is, rather, a provision to make certain the primary employer[i.e , the employer whose employees are to perform the work] is under contract withthe Union. . ."I am not unmindful of the decision of the Court of Appeals for the Seventh Circuit,inMeat and Highway Drivers, etc. (Wilson & Co.) v. N.L.R.B, supra,where, inoverruling the Board the court found a so-called "work allocation" clause was notproscribed by Section 8(e). Since the facts in that case are clearly distinguishablefrom those in this one, Respondent's apparent reliance thereon is misplaced.Thisfinding becomes eminently clear when consideration is given to the fact that inMeat and Highwaythe question there involved was one of "work recapture" whilehere we are concerned merely with "work allocation "The evidence in the instant case discloses that no problem arose concerning thereceipt and off-loading of any interstate carrier truck at NTS if the driver was aRespondent member or a member of a sister local. In those situations, the driverswere not Reynolds' employees; they were employed rather, by carriers who wereparties to the Master Freight Agreement and not a party to the Labor Agreement.Only when the driver was nonunion did a problem ariseHowever, the evidenceherein clearly establishes that Respondent was not attempting to preserve unit work.In none of the conversations with Reynolds' representatives concerning a nonuniondriver incident did any union representative contend that Respondent was refusingto receive and off-load the truck pursuant to sections D, E, and F of article I ofthe Labor Agreement in order to preserve unit work for Reynolds' employees undertheAgreement.Moreover, when certain nonunion drivers joined the Union byaccepting one of the four alternatives, he was permitted without delay to continuehis delivery at NTS without incident. It cannot therefore honestly be contendedthat when Respondent permitted a nonunion driver who elected to become a unionmember in order to have his truck received and off-loaded that Respondent wasseriously concerned with preserving unit work.This is especially true of those non-union drivers who came from far-distant placesFor aught this record shows thosedrivers never again returned to NTS nor did they keep their union membership ingood standing, as required by the Labor Agreement.I have given careful consideration to the various other contentions advanced byRespondent at the hearing and in its brief, and find each of them to be withoutmerit or substance.Upon the entire record in the case, I find the deliveries of the heretofore referred-tomaterials to Reynolds at NTS by the over-the-road drivers for the above-named car-riers or vendors do not come within the construction industry provision of Section8(e) of the Act, and that the purchase orders and rental agreements did not involveagreements for onsite work, but were in reality purchase orders and rental agree-ments which also provided for delivery of materials.Accordingly, I find that sectionsD, E, and F of article I of the Labor Agreement-to the extent that that article, asconstrued and interpreted by Respondent, may require the delivery of materials beperformed by members of Respondent or by members of a sister local-violatesSection 8(e). It follows, and I find, that by its conduct-in particular, the state-ments made, and the activities engaged in by Respondent's representatives on Novem-5oHighway Truck Drivers and Helpers, Local 107, etc (E A. Gallagher &Sons), 131NLRB 925, enfd 302 F. 2d 897 (C A.D C.) ,District No 9, International Association ofMachinists, AFL-CIO (Greater St. Louis Automotive Trimmers and UpholsterersAsso-ciation, Inc.),134 NLRB 1354, enfd. 315 F. 2d 33 (CA.D.C.) ;Bakery Wagon Drivels& Salesmen, Local Union No. 484 (Clifford L. Aksland, d/b/a Sunrise Transportation),137 NLRB 987, enfd. 821 F 2d 353 (CAD C ) ;Building and Construction TradesCouncil of San Bernardino and Riverside Counties, et al (Gordon Fields) v N L.R B ,328 F. 2d 540 (C.A.D.C.).206-446-66-vol 154-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 20 and 26, December 16 (the C & H Transportation Co. and Wolfe Trailer SalesCompany incidents), 19, and 27, 1963, January 9, 20, and 27, February 9, March 6,April 3, 8, 9, 10, 14, 15, and 22, and May 4 through 6, 1964-violated Section8(b)(4)(i) and (ii)(B) of theActe1IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the companies herein involved, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that Respondent has violated Section 8(b) (4) (i) and (ii) (B) ofthe Act, it will be recommended that it cease and desist therefrom, and that it takecertain affirmative action designed to effectuate the policies of the Act.I further recommend that an order proscribing unlawful conduct, not only withrespect to Reynolds, R. C. Johnson & Associates, and the shippers and vendorsnamed herein but with any other person within Respondent's jurisdictional area, isnecessary.Particularly to be noted are Respondent's contention of jurisdiction overall classifications of vehicles coming onto the project site, the fact that Respondent'sLabor Agreement is with many employers, and Respondent's demonstrated proclivityto engage in conduct unlawful under the Act.Upon the basis of the foregoing findings of fact, and upon the record as a whole,I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.2.Reynolds, Johnson, and the shippers and vendors named herein above arepersons or individuals engaged in commerce within the meaning of Sections 2(6)and (7) and 8(b) (4) of the Act.3.By inducing and encouraging employees of Reynolds to engage in strikes orrefusals in the course of their employment to transport and deliver their employer'sgoods or products, or to refuse to off-load the trucks of nonunion drivers or to per-form services, and by picketing the mobile trailers of Wolfe Trailer Sales Companyand preventing the nonunion drivers hauling said trucks from delivering them toReynolds, with an object of forcing and requiring the Company to enter into anagreement which is prohibited by Section 8(e) of the Act, and with a further objectof forcing or requiring the nonunion drivers to become members of Respondentor to hire Respondent members to drive their trucks onto the project site, Respondenthas engaged in unfair labor practices within the meaning of Section 8(b) (4) (i) and(u) (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]"Even if the construction industry proviso were applicable to the deliveries here in-volved,which it is not, this would avail Respondent nought as the legislative history(H. Conf. Report No. 1147, 86th Cong. 1st sess., p. 39; 2 Leg. Hist. 943 (1959) shows,and the Board and the courts have held, that the proviso was not intended to legalizestrikes, or the use of coercive measures, to enforce the specified type of restrictions whichitwithdraws from the reach of Section 8(e). See, for example,Sheet Metal WorkersInternational Association, AFL-CIO, et at. (The Burt Manufacturing Company),127 NLRB1629;N.L.R B. v. Bangor Building Trades Council (DavisonConstCo ),278 F. 2d 287(C.A.1) ; NL.RB. v. International Union of Operating Engineers, Local Union No. 12,AFL-CIO (Tri-County Assn. of Civil Engineers),293 F. 2d 319 (C A. 9). See alsoOhio Valley Carpenters District Council, etc. (Cardinal Industries, Inc ),136 NLRB977, 984-989.